     Case 2:12-cv-00601-ROS Document 3527-1 Filed 03/18/20 Page 1 of 101



   Exhibits to Defendants’ Response to Plaintiffs’ Emergency Motion Regarding
  Defendants’ Prevention, Management, and Treatment of COVID-19 (Dkt. 3520)

Exhibit 1    Declaration of D. Shinn

Exhibit 2    Declaration of J. May, MD, FACP

Exhibit 3    Declaration of W. Orm, MD

Exhibit 4    Declaration of D. Sego

Exhibit 5    Declaration of O. Murray, D.O., MBA

Exhibit 6    Declaration of R. Pratt

Exhibit 7    Declaration of V. Gilreath

Exhibit 8    Declaration of J. King

Exhibit 9    Declaration of J. Van Winkle

Exhibit 10   ASPC-Florence Monitoring Tour Photographs
Case 2:12-cv-00601-ROS Document 3527-1 Filed 03/18/20 Page 2 of 101




                                                        EXHIBIT 1




                                                        EXHIBIT 1
     Case 2:12-cv-00601-ROS Document 3527-1 Filed 03/18/20 Page 3 of 101



 1   Daniel P. Struck, Bar No. 012377
     Rachel Love, Bar No. 019881
 2   Timothy J. Bojanowski, Bar No. 022126
     Nicholas D. Acedo, Bar No. 021644
 3   STRUCK LOVE BOJANOWSKI & ACEDO, PLC
     3100 West Ray Road, Suite 300
 4   Chandler, Arizona 85226
     Telephone: (480) 420-1600
 5   Fax: (480) 420-1696
     dstruck@strucklove.com
 6   rlove@strucklove.com
     tbojanowski@strucklove.com
 7   nacedo@strucklove.com
 8   Attorneys for Defendants
 9                            UNITED STATES DISTRICT COURT
10                                DISTRICT OF ARIZONA

11   Victor Parsons, et al., on behalf of themselves       NO. 2:12-cv-00601-ROS
     and all others similarly situated; and Arizona
12   Center for Disability Law,

13                                           Plaintiffs,   DECLARATION OF DAVID
                   v.                                      SHINN
14
     David Shinn, Director, Arizona Department of
15   Corrections; and Richard Pratt, Interim
     Division Director, Division of Health Services,
16   Arizona Department of Corrections, in their
     official capacities,
17
                                           Defendants.
18
            I, David Shinn, make the following Declaration:
19
            1.     I am the Director of the Arizona Department of Corrections, Rehabilitation
20
     and Reentry (“ADCRR”) and have served as Director since October 21, 2019.
21
            2.     I am aware that Plaintiffs’ Counsel in the Parsons v. Ryan litigation filed an
22
     Emergency Motion Regarding Defendants’ Prevention, Management, and Treatment of
23
     COVID-19 on Monday, March 16, 2020, alleging that ADCRR has no plan (or
24
     insufficient plans) to address the threat of COVID-19 in ADCRR’s inmate population.
25
            3.     Plaintiffs’ allegation is false.
26
            4.     The World Health Organization declared COVID-19 to be a pandemic on
27
     March 11, 2020, and, within days, ADCRR assessed and implemented appropriate
28
     Case 2:12-cv-00601-ROS Document 3527-1 Filed 03/18/20 Page 4 of 101



 1   COVID-19 prevention and response action plans to mitigate the potential spread of
 2   COVID-19 within its prisons and its impact on staff and inmates, as well as to ensure the
 3   continued effective operation of the state correctional system in the service of public
 4   safety.
 5             5.      ADCRR has implemented and is implementing the following measures to
 6   defend against the spread of the COVID‐19 virus:
 7                   Effective March 13, 2020, ADCRR suspended general and legal visitation
 8                     for a period of 30 days, after which time the suspension will be re-evaluated.
 9                     The suspension of visitation includes non-contact visits and applies to
10                     facilities operated by the Department as well as third-party operated
11                     facilities. ADCRR’s policies for phone calls and written letters remain in
12                     effect.
13                   Effective March 16, 2020, ADCRR’s phone and internet provider
14                     (CenturyLink) began offering inmates two 15‐minute phone calls per week
15                     at no charge, in addition to the existing phone call and written letter
16                     privileges. Thus far, CenturyLink has reported that on the first day 13,721
17                     free calls totaling 174,743 minutes have been made on the system. ADCRR
18                     is exploring potential video visitation options so that inmates may remain in
19                     close contact with family members.
20                   Effective March 17, 2020, all inmate classes provided by local community
21                     colleges were suspended.
22                   Effective March 18, 2020, a $4‐copay that inmates pay for health care
23                     services is being waived for those who are experiencing flu or cold‐like
24                     symptoms.
25                   ADCRR has restricted all routine internal movement of inmates across all
26                     Arizona prison complexes to control exposure. Specialty needs for inmate
27                     movements will be evaluated on a case-by‐case basis. External medical
28                     needs will continue based on provider availability.

                                                      2
     Case 2:12-cv-00601-ROS Document 3527-1 Filed 03/18/20 Page 5 of 101



 1               Effective this week, Wardens at each Arizona prison complex are initiating
 2                 a weekly deep cleaning of all facilities. Wardens are also taking part in
 3                 regular ongoing meetings with ADCRR leadership to ensure robust
 4                 availability of soap, paper towels, hygiene items, and cleaning agents for
 5                 both inmates and staff.
 6               Until such time as the COVID‐19 Emergency Declaration has expired,
 7                 ADCRR is providing free hand soap to all inmates upon request. As
 8                 recommended by ADHS, frequent handwashing remains the preferred
 9                 method of virus prevention.
10               ADCRR is requiring all employees entering Arizona prison complexes to
11                 undergo an Infectious Disease Symptoms Check that includes a series of
12                 health questions.
13               In partnership with ADCRR’s inmate healthcare vendor, ADCRR staff will
14                 be checked for symptoms of COVID‐19 continuously as they enter each
15                 facility.
16               Inmate work crews are likewise being evaluated for COVID-19 exposure
17                 risk factors and symptoms as they depart and re‐enter all prison complex
18                 facilities.
19               ADCRR and Centurion are communicating with staff and inmates about
20                 how they can reduce the risk of contracting COVID-19, including washing
21                 hands, sanitizing surfaces, covering coughs and sneezes and encouraging
22                 employees to stay home if they are sick. Bulletins advising of the same are
23                 posted in inmate housing units, medical departments, and high activity
24                 locations. Inmate bulletins are also broadcast on ADCRR’s inmate CCTV-
25                 system.
26         6.      As of this date, ADCRR currently has no known confirmed cases of the
27   COVID-19 virus. ADCRR’s leadership is in frequent communication with its inmate
28

                                                 3
     Case 2:12-cv-00601-ROS Document 3527-1 Filed 03/18/20 Page 6 of 101



 1   health care vendor to assess and respond to evolving risks, threats, and coordinated
 2   responses.
 3             7.    In the event that quarantine measures become necessary, ADCRR has
 4   identified dedicated housing locations to facilitate the same.
 5             8.    As to new admissions, ADCRR has initiated discussions to develop an
 6   inmate management system for new inmate admissions from other jurisdictions. Any new
 7   admissions are being evaluated for COVID-19 exposure risk factors and symptoms by
 8   ADCRR’s inmate health care vendor.
 9             9.    To address possible staffing deficiencies, Arizona prison complex Wardens
10   have devised twelve-hour security staffing rosters for implementation should staffing
11   deficiencies related to COVID-19 staff-call outs necessitate the same. As of this date,
12   implementation of twelve-hour security staffing plans has not been required.
13             10.   Until such time as the COVID‐19 Emergency Declaration has expired,
14   ADCRR will permit staff to carry personal alcohol-based hand sanitizer (alcohol-free
15   based hand sanitizer is already permitted) as long as the employee can account for
16   possession and control of the item at time of entry and egress into a facility. Because
17   ADCRR currently permits inmate smoking at designated prison complex locations,
18   inmates are restricted from access to alcohol-based hand sanitizer to prevent associated
19   misuse and fire-setting risks.
20             11.   ADCRR is also working with its vendors to ensure that prison operations
21   supply chains remain open.
22             12.   ADCRR will continue to assess and update COVID‐19 measures being
23   taken to protect the safety and well‐being of its staff, the inmate population, and the
24   public.
25             13.   ADCRR’s top priority is to ensure the safety and well-being of all of the
26   agency’s employees, inmates, and those that visit ADCRR’s ten Arizona State Prison
27   Complexes.
28

                                                   4
     Case 2:12-cv-00601-ROS Document 3527-1 Filed 03/18/20 Page 7 of 101



 1          14.    Indeed ADCRR is uniquely positioned to prevent and respond to health care
 2   risks associated with the spread of communicable diseases in accordance with accepted
 3   corrections industry standards where communicable disease prevention in the prison
 4   setting is always of paramount priority.
 5          15.    For decades, ADCRR has developed and implemented plans to manage
 6   incidents of infectious disease in a correctional environment involving inmates who are
 7   often medically fragile.
 8          16.    ADCRR’s robust infectious disease protocols are continuously tested with
 9   new inmate admissions involving tuberculosis or symptoms associated with the common
10   flu, scabies, chicken pox, or other droplet or airborne spread infectious disease.
11          17.    ADCRR is one of the only non‐hospital settings with negative pressure
12   rooms to treat and isolate those with airborne infectious diseases.
13          18.    ADCRR also continues to coordinate closely with Arizona’s public health
14   officials as this situation evolves and communicate measures taken to protect the health of
15   our community members.
16          19.    ADCRR’s       prevention     and       response   plan   is   guided   by   CDC
17   recommendations, subject matter expert recommendations, and recommendations/orders
18   of the State of Arizona Department of Health Services and federal government officials.
19          20.    ADCRR’s prevention and response plan is likewise aligned with the Federal
20   Bureau of Prisons’ response to the same.
21          21.    New and changing recommendations are continuously monitored, assessed,
22   and implemented where applicable and advisable.
23          22.    ADCRR’s Emergency Operations Center is in operation in conjunction and
24   cooperation with state and federal officials as well as the nation’s National Incident
25   Management System (NIMS) to manage healthcare, security, administration and finance
26   needs associated with response to the COVID-19 virus. NIMS provides a nationwide
27   approach to enable communities to work together to manage threats and hazards.
28

                                                      5
Case 2:12-cv-00601-ROS Document 3527-1 Filed 03/18/20 Page 8 of 101
Case 2:12-cv-00601-ROS Document 3527-1 Filed 03/18/20 Page 9 of 101




                                                        EXHIBIT 2




                                                        EXHIBIT 2
Case 2:12-cv-00601-ROS Document 3527-1 Filed 03/18/20 Page 10 of 101
Case 2:12-cv-00601-ROS Document 3527-1 Filed 03/18/20 Page 11 of 101
Case 2:12-cv-00601-ROS Document 3527-1 Filed 03/18/20 Page 12 of 101
Case 2:12-cv-00601-ROS Document 3527-1 Filed 03/18/20 Page 13 of 101




                                               ATTACHMENT A




                                               ATTACHMENT A
   Case 2:12-cv-00601-ROS Document 3527-1 Filed 03/18/20 Page 14 of 101



Centurion Pandemic Preparedness and
Emergency Response Plan

    Purpose

    Centurion will work with the Department of Corrections to provide an infectious
    communicable disease pandemic preparedness and response plan.

    With emerging and reemerging infectious diseases, it is import to be prepared to
    respond to outbreaks, epidemics and pandemic. Pandemics are unpredictable. While
    history offers useful benchmarks, there is no way to know the characteristics of a
    pandemic before it emerges. Nevertheless, we must make assumptions to facilitate
    planning efforts. The event can be caused from different types of infections and can
    spread rapidly as the world has experienced in the past. This policy outlines the steps in
    preparing for a communicable disease or infection pandemic, and an emergency
    response to a pandemic event. This is a model outlining the steps and will be part of the
    overall facility procedure for a pandemic event. The plan incorporates current disaster
    preparedness plans already in place by the facility and agencies, and provides additional
    measures needed for a pandemic response. Centurion will collaborate and cooperate
    with the facility, agency, state, local and federal entities that may include local
    community / sheriff’s offices, Department of Corrections, Department of Health, Office of
    Homeland Security, CDC in providing a response for safe response to staff and
    community members if a pandemic is declared.

    Definitions

    1. Pandemic: A global outbreak. A pandemic occurs when a communicable
       disease emerges for which there is little or no immunity in the human
       population, begins to cause serious illness and then spreads easily from person
       to person
    2. Viral Infections: A disease/condition characterized by fever, headache, myalgia
       (muscle pain), prostration (exhaustion), coryza (symptoms of a head cold), sore
       throat and cough.
    3. Bacterial Infections: A disease/condition characterized by fever, headache, myalgia
       (muscle pain), prostration (exhaustion), coryza (symptoms of a head cold), sore
       throat and cough.
    4. Bioterrorism agent: An intentional release of a virus or bacteria with intent of harm or
       death to unsuspecting persons for purpose of biological attack that can be
       transmitted to multiple persons.
    5. Initial Commander: The Shift Commander will assume this role. This person is
       responsible for the entire facility and the emergency until relieved by Interim
       Commander or Ultimate Commander.
    6. Interim Commander: The Interim Commander is the next person in the chain of
       command set by the facility or Facility / DOC P o l i c y and Procedure. This
       person will assume the Commander's position in the event the Ultimate
       Commander is more than one (1) hour away from the facility.
    7. Isolation: Separation and restriction of movement or activities of persons who
       are too ill but who have a contagious disease, for the purpose of preventing
       transmission to others.
    8. Morbidity: A state of being diseased; or the relative incidence of disease.
Case 2:12-cv-00601-ROS Document 3527-1 Filed 03/18/20 Page 15 of 101



 9. Mortality: The state of being diseased: or the relative incidence of death.
 10. Personal Protective Equipment (PPE): Equipment used by any person to
     prevent the acquisition or transmission of disease between persons. Examples
     of personal protective items include, but are not limited to gloves, masks,
     gowns, and etc.
 11. Quarantine: The separation and restriction of movement or activities of ill
     infected persons who are believed to have been exposed to infection, for the
     purpose of preventing the transmission of disease. Individuals may be
     quarantined at home or in designated facilities, healthcare providers and other
     workers may be subject to quarantine when they are off duty.
 12. Segregation/Social distancing: Housing exposed or infected persons away from
     other population at a distance to decrease or prevent the transmission of
     disease.
 13. Infodemic: The distribution of accurate, inaccurate, and rumored information.
     The purpose for the recognition of this is to provide accurate, timely information
     from reliable sources to make appropriate decisions related to any outbreak
 14. Ultimate Commander: This role will be assumed by the Warden/designee to
     have full authority during an emergency.

 Procedures

 1. The infection prevention and control program, policies and procedures, and clinical
    guidelines provide written protocols give disease/condition specific guidelines of the
    diagnosis, treatment, and management of conditions recognized as prevalent in the
    state or local area.

 2. These include procedures for infection prevention, education, identification,
    surveillance, immunization (as applicable), treatment, follow-up, isolation (as
    indicated), and reporting requirements to applicable local, state, and federal
    agencies. A multidisciplinary team that includes clinical, security, environmental,
    maintenance, and administrative representative meets at least yearly to review and
    discuss communicable diseases and infection control activities.
        a. At minimum disease specific protocols will include:
                i.  Prevention to include immunizations, when applicable
               ii.  Surveillance (identification and monitoring)
              iii.  Offenders education and staffing
              iv.   Treatment to include medical isolation, when indicated,
               v.   Follow-up care
              vi.   Reporting requirements to applicable, local, state, and federal
                    agencies
             vii.   Confidentiality/protected health information
             viii.  Monitoring current community/state/national trends

             ix.    Appropriate safeguards for inmates and all staff
              x.    Education and training on PPE
             xi.    Maintain par levels of PPE
             xii.   Post-exposure management protocols particularly for HIV and viral
                    hepatitis
 Case 2:12-cv-00601-ROS Document 3527-1 Filed 03/18/20 Page 16 of 101




   3. Review of all Emergency plans is an essential element of personnel training and
      retraining programs. All employees are to be familiar with all emergency plans prior
      to their permanent work assignments.

Preparedness

1. Cases (large outbreak outside United States
      a. Monitor reliable information on outbreak and transmission
      b. Type of infection/disease
      c. Evaluate outbreak plan, and emergency preparedness and response plan
      d. Specific screening tool available (risk factors & symptoms)

2. Case diagnosed in United States (not in your state)
      a. Monitor and provide reliable medical information on current situation
      b. Update Clinical guidance as recommended by Department of Health and CDC
      c. Disseminate information to healthcare providers
      d. Evaluate current par levels of PPE
      e. Routine communication with public health

3. Single Case diagnosed in your state
       a. Evaluate current local situation
       b. Reinforce Infection control measures
       c. Update information for healthcare providers
       d. Focus on disease surveillance
       e. Increase public health communication

4. Cluster linked to cases in your state
        a. Continue monitor of local situation
        b. Implement screening tool as indicated
        c. Continue public health communication
        d. Update information for healthcare providers

5. Multiple unlinked cases in your state
        a. Increase surveillance
        b. Implement screening tool
        c. Continue public health communication (emergency operation indicated)
        d. Update information for healthcare providers
        e. Strict infection control prevention
        f. Monitor PPE supplies

6. Multiple linked cases in your state
        a. Increase surveillance
        b. Implement screening tool
        c. Continue public health communication (emergency operation indicated)
        d. Update information for healthcare providers
        e. Strict infection control prevention
        f. Monitor PPE supplies
        g. Follow quarantine recommendations
        h. Limit access to facility
Case 2:12-cv-00601-ROS Document 3527-1 Filed 03/18/20 Page 17 of 101




 Security

 1. The facility will maintain health and safety standards at the highest level possible
    during a pandemic communicable emergency. Once a pandemic outbreak is
    confirmed, the community immediately surrounding the institution is also affected. As
    a result, available resources and external assistance may become limited. This guide
    should be used in coordination and conjunction with Facility / DOC Policy and
    Procedure.

 Locate and Verify

 1. The County Public Health Office and/or the State Health Department will verify a
    pandemic outbreak within the community or at the facility and notify the
    FHA/designee.
 2. This notification will then be passed to the Regional Office.

 Isolate and Contain

 1. Upon notification, isolation of confirmed cases is required. The Commander will
    initiate the Disease Specific Checklist. The Commander may initiate an emergency
    lockdown in accordance with the Facility / DOC Operational Procedures

 2. On duty staff will be expected to remain on site until relieved. Exceptions will be
    determined by facility authorities on a case by case basis.

 3. Inmates affected with the illness will be quarantined in the infirmary and/or detention
    cells. In the event of a mass epidemic, housing units will be evacuated and utilized
    to quarantine infected inmates based on the number of infected inmates,
    and suspected exposures and the custody levels of all involved inmates.

 4. The Facility Health Administrator (FHA) will coordinate with the Warden/designee to
    ensure that standard PPE is available to all staff regardless of assignment.

 Notifications

 1. The following listing is supplement to the established facility disaster and emergency
    preparedness procedure, and is intended to include ancillary staff that is essential to
    the implementation and success of the pandemic plan.
        a. Warden/Deputy Warden
        b. Facility Duty Officer
        c. Food Service Manager and staff
        d. Facility Health Administrator
        e. Maintenance staff
        f. Facility TSU Team Leaders
        g. Facility Captain
        h. Off duty staff
        i. County Coroner
        j. Local Area Hospitals and EMS providers
        k. Local law enforcement agencies (PD and SO)
        l. Inmate population
Case 2:12-cv-00601-ROS Document 3527-1 Filed 03/18/20 Page 18 of 101




Command Post

   1. Activation of the facility Critical Incident Command Posts will occur in accordance
      with established procedure. The Commander shall ensure that staff is assigned to all
      essential Posts. Staff assignments will consist of both on duty staff and off duty staff
      called into the institution. In the event of staff shortages, likely resulting from staff
      becoming infected and the inability of off duty staff to return to the institution,
      assistance from other FACILITY / DOC sites may be requested. Essential Posts shall
      include:
          a. Security Posts necessary to maintain order and provide for controlled
              treatment of inmates from housing areas to necessary locations.
          b. Food Service Staffing. Staff shortages or the threat of the spread of disease
              may necessitate feeding inmates in cells or housing units. The Commander
              may initiate an Emergency Food Service Plan at this time. Food service staff
              will provide contingency meal planning and services for effected and non-
              effected areas including meals and services for staff.
          c. Food service will maintain a food and water supply of a minimum of three (3)
              days, on site.
          d. Medical Staffing.
          e. Centurion staff will:
                  i.  Initiate their disease specific protocol and will provide services
                      contained in the contract, including diagnosis and treatment for
                      affected staff and inmates inside the facility.
                 ii.  Contact local area hospitals giving a briefing on the facility
                      communicable diseases status and request that they accept any
                      critically ill inmate patients if deemed necessary.
                iii.  Shall continue to monitor and treat confirmed or suspected cases. All
                      new cases shall be reported to the Command Post as well as the
                      department of health as required.
          f. Maintenance Staff. Maintenance supervisors will ensure that sanitation is
              maintained and that all contaminated waste is disposed of properly. They will
              also validate operation functions and temperatures of laundry equipment to
              ensure laundry is properly sanitized.
          g. Support staff needed to maintain and update inmate records, to provide
              Chaplain Services, and to complete any other necessary tasks. Any service
              or programs not deemed necessary to the operation of the institution shall be
              suspended during the duration of the pandemic status.

Deaths

   1. Any deaths will be reported in accordance with facility /FACILITY / DOC Policy and
      Procedure.
   2. Inmate deaths will only be released to the public in accordance with FACILITY / DOC
      Policy and Procedure.
   3. Employee death will only be released to the public in accordance with FACILITY /
      DOC Policy and Procedures.
 Case 2:12-cv-00601-ROS Document 3527-1 Filed 03/18/20 Page 19 of 101



Portable Sanitation

   1. Portable sanitation facilities such as portable toilets may be needed and should be
      considered where plumbing and availability of water may become an issue.

   2. Classification and Housing Assignments: Classification and housing assignments
      may be impacted in the event of a pandemic, and consideration may be given to
      housing various custody levels together should isolation of ill inmates and/or
      quarantine of those not affected be deemed necessary.

   On-Site Bivouac

   3. Should it be necessary for staff to remain on site to ensure shift coverage or to
      control spread of disease, Centurion and the Facility / DOC will utilize a designated
      large area within the complex.

Facility Medical Response

   1. The FHA shall be responsible for:
         a. Provision of updates on the number of infected individuals and their state;
         b. Any deaths believed to be related to the pandemic;
         c. Any other information requested by the Facility / DOC related to the event
         d. Required reporting to the Department of Health, or other agency, numbers of
            cases either suspected or confirmed.
         e. Necessary staff and resources to provide medical evaluation and treatment of
            routine health issues as well as pandemic related health care in all areas of
            the facility, including those designated as quarantined and non-quarantined.
            Examples of such services include, but are not limited to:
                 i. Sick call
                ii. Medication management and delivery
               iii. Nursing services
               iv. Health assessments
                v. Mental health services
               vi. Pharmacy services

   2. The Centurion staff shall be prepared to distribute PPE to all staff and inmates in the
      institution during a pandemic outbreak.

   3. In the event that a pandemic is declared, inmates placed in medical quarantine or
      suspected of being infected shall utilize PPE to prevent spread of the disease.

   4. In addition, all staff working in and around isolation areas, medical clinics and
      conducting inmate patient care without exception shall use PPE in accordance with
      recommendations set forth by the Center for Disease Control (CDC), US Department
      of Health and Human Services (HHS) and the State Department of Health.

Pharmaceuticals

   1. Vaccines (if available), and/or antiviral/antibacterial drugs will be made available to
      all institutional staff first. Vaccines (If available) and or antiviral drugs will be made
      available to inmates based on availability and in accordance with CDC and HHS
     Case 2:12-cv-00601-ROS Document 3527-1 Filed 03/18/20 Page 20 of 101



            recommended priority populations. Although information may change based on the
            particular strain and virulence of the causative pandemic, the following represents
            the current information and priority for inmate populations:
                a. Inmates over 65 with 1 or more high risk condition
                b. Inmates under 65 with 2 or more high risk conditions
                c. Inmates with history of hospitalization for pneumonia, flu, or symptoms of
                    disease
                d. Dormitory contacts of immune-compromised inmates who would not be
                    vaccinated due to likely poor response to vaccine (transplant recipients,
                    AIDS, cancer)
                e. Healthy inmates 65 and older
                f. Inmates under 65 with I high risk condition
                g. Healthy inmates

       2. Centurion will provide the available vaccine for inmates and staff.

In general, Centurion will establish a plan in conjunction with the v Facility / DOC for pandemic
outbreaks and emergencies to include surveillance, quarantine and treatment, and resolution.

1 . Each Centurion site will have specific areas and staff assignments based on facility
    location and any Facility / DOC emergency response plans.

2 . Below are general statements that apply to medical services in general and apply to
    all sites. Centurion disease specific plans will be on file with the Warden at the
    respective facility.

Authority

   The F H A ( F a c i l i t y Health Administrator (FHA) at the facility, at the direction of the
   Warden or their designee will be in charge of initiating and coordinating the medical
   portion of the response. In the absence of the FHA, the senior nurse on duty will be in
   charge of coordinating the medical services.

Implementation of the Procedure

   Notification of pandemic status will be provided by the Facility Health Administrator who
   will have received it from the St at e Department of Health. Centurion staff will be
   notified by the FHA or designee.

Isolate and Contain

   The first priority upon receiving notification of a pandemic will be to isolate anyone who
   has been exposed to the disease and contain the spread of the illness. If deemed
   necessary and appropriate, the medical staff will screen all staff reporting for duty for signs
   and symptoms of the disease. Entry can be denied based on display symptoms until such
   time as the staff member has been cleared by a physician to return to work. Inmate
   housing assignments may be temporarily altered to accommodate situations as they
   arise. This will be done in collaboration with the Warden/designee. Medical staff will work
   with the Facility / DOC to plan methods to clean and disinfect the treatment areas and
   rooms.
     Case 2:12-cv-00601-ROS Document 3527-1 Filed 03/18/20 Page 21 of 101



Staffing

   The FHA will develop a staffing plan that takes into consideration staffing where possible
   with separate staff, those areas know to house inmates infected with the virus and those
   not affected to reduce the possible spread of the disease with the Warden should it
   become necessary to isolate and/or quarantine in place.

Resource Storage and Supplies

1. An assessment of necessary resources, including volume, storage requirements,
   availability, and utilization procedures will include the following, and be coordinated with
   Warden/designee:
      a. Medical Supplies:
      b. Disease specific medications (enough to cover all staff and inmates);
      c. PPE (masks, gloves, gowns, goggles, sanitizers, paper products);
      d. Medications and medical supplies (i.e., insulin, cardiac, respiratory, anti-viral
           medications, vaccines (pneumococcal, influenza, and new vaccines developed
           during pandemic), analgesic and antipyretic meds, LV. solutions and LV. supplies,
           blood collections tubes, vacutainers, specimen cups);
      e. Other supplies and equipment necessary to maintain medical operations for a period
           of forty-five (45) days. (Chemical disinfectants, syringes, needles, alcohol wipes);
      f. Disposable equipment (urinals, bedpans, wash basins, emesis basins, disposable
           instruments, biohazard waste bags [large and small).
      g. Paper products (plates, silverware, toilet paper, paper towels, etc.)
      h. Centurion will maintain sufficient PPE supplies to include the Facility / DOC staff;
      i. Soaps, rinse free hand sanitizers, rinse free soaps;
      j. Items will be stored in the facility warehouse and medical unit.

Coordination with Community Resources

   Centurion shall maintain contact with local health authorities and service providers to
   coordinate any assistance should outside services be necessary. This will include off site
   local pharmacies in order to obtain medications should routine delivery methods be
   disrupted (i.e., UPS, FedEx etc.), use of local emergency rooms, off-site private provider
   clinics, and ancillary services such as radiology. All off-site provider agreements will be
   updated to include mention of possible assistance during a pandemic situation. Centurion
   maintain a relationship with local public health nursing offices to further coordination efforts
   in the event of a pandemic outbreak in the community where the facility is located.

Facility/Site Specific Plans

   FHA at each the Facility / DOC will provide the Warden a copy of any site specific alterations
   to this pandemic plan. Adherence to this plan will vary based on type of service provided,
   availability to bivouac medical staff on site, use of water and consumables, and inmate
   population. These addendums will become attachments to this policy and procedure.

Updates and Revisions

   As additional information becomes available through the CDC or other recognized health
   authority, the plans will be updated and/or modified to reflect the most current data and
   processes.
    Case 2:12-cv-00601-ROS Document 3527-1 Filed 03/18/20 Page 22 of 101



Education

   Centurion will work with facility staff to prepare and provide appropriate education for both
   staff and inmates on proper identification and control of infectious diseases, to include
   benefits of appropriate vaccines, hand washing techniques, universal precautions, and
   wellness in general.

Reporting and Testing

   Centurion will complete any reports and testing as required by the Department of Health, the
   CDC, HHS, or other health authority, as well as specific forms required by the facility or the
   Facility / DOC (yet to be determined) related to a pandemic.

Mortuary Services

1. Mortuary services in the event of a pandemic resulting in deaths that exceed community
   resources may require the institution to provide a temporary morgue.
2. In the event that outside temperatures are below zero (0), the industry bays will be utilized
   as a temporary morgue.

3. If outside temperatures do not support the use of the delivery corridor, then a maintenance
   bay shall be utilized with air conditioning and ice.

4. In the event that morgue services are needed for an extended period of time and
   appropriate refrigeration is unavailable, the practice of a mass burial will be implemented.
   Equipment will be utilized to dig a deep opening in the ground in the designated facility
   parking lots. The deceased will be tagged and placed in body bags taken to the burial site
   and covered with ice to maintain the integrity of the bodies. This process will operate in
   coordination with Centurion staff. Both medical aspects associated with storing a body, as
   well as the psychological impact on staff and inmates have been considered. The Coroner
   shall be notified immediately once a death occurs. The morgue shall remain in operation
   until attendant legal obligations are satisfied and the bodies may be removed.

Provided at time of Pandemic:
1. Condition Specific Screening Tool
2. Condition Specific Self-Triaging Algorithm
3. Actions Checklist-Yellow/Orange Alert Level
4. Actions Checklist-Red Alert
Case 2:12-cv-00601-ROS Document 3527-1 Filed 03/18/20 Page 23 of 101




                                               ATTACHMENT B




                                               ATTACHMENT B
                  Case 2:12-cv-00601-ROS Document 3527-1 Filed 03/18/20 Page 24 of 101
                                               COVID-19 (coronavirus) Screening
                                                                           English
   Date:                           Time:
   State:                    Facility:
   Symptoms (check all that apply)                                                             Yes   No       Start date
   Fever/chills (if on medications that lower temp, may not have fever)
   Cough
          Describe
   Shortness of breath or trouble breathing
          Describe
   Other:

      Vital Signs
      B/P                         P                    R                     pSO2               Temp*
   * Patients with immune compromised conditions or taking fever reducing medications may not have a fever


   In the past 14 days                                                                         Yes   No          Note
   Have you traveled to or been in any outbreak areas in United States, or
1 traveled internationally*? Many countries have out breaks, and large
   outbreaks in China, Italy, Iran, South Korea.
        If yes: Where                    When


2 Have you or any family or friends with whom you live been in such areas?
        If yes: Where:                    When


3 Have you had close contact with anyone who has tested positive to
   COVID-19 or experiencing fever or cough?
   If yes: When
   If yes to any symptoms and yes to any questions 1, 2, 3: Have patient don surgical/procedural mask, educate patient, and
   consult provider
   Or if a person has a fever(>100.4°), cough, shortness of breath, and lower respiratory infection, with unknown source of
   infection contact practitioner

   Practitioner Notified(date/time)                                       Practitioner Name:
   Department of Health Notified (Name):
   Comments



   Nurse Signature:

           P Patient accepted         Patient Quarantined      P Patient Isolated         Patient Referred to Hospital
           aPatient Tested for COVID-19 Date:                  a
                                                            Results:
         Pt                                                    t
    Patient Name                                                                  DOB                           ID #
         ai                                                    i
         te                                                    e
         in                     *Risk Area=Outbreak areas include United States , major airports, globally.
                                                               n
         et
IPC-042-English
                                                               t
         n
1/2020 revised 3/17/20
         t
                  Case 2:12-cv-00601-ROS Document
                                   COVID-19       3527-1 Filed
                                            (coronavirus)      03/18/20 Page 25 of 101
                                                           Screening
                                                              Spanish
    Date:                       Time:
    State:                Facility:
    Síntomas (marque todos los que correspondan)                                  Yes       No               Start date
    Fiebre / escalofríos
    Tos
            Describir
    Falta de aliento/ Dificultad para respirar
           Describir
                                        Other:


      Vital Signs
      B/P                   P                    R            pSO2                  Temp*
    * Patients with immune compromised conditions or taking fever reducing medications may not have a fever


    En los últimos 14 días                                                        Yes       No                  Note

    ¿Ha viajado o ha estado en áreas de brotes en los Estados Unidos, o ha
1
    viajado internacionalmente *? Muchos países tienen brotes y grandes brotes
    en China, Italia, Irán, Corea del Sur.



2
    ¿Usted o alguna familia o amigo con quien vive ha estado en esas áreas?




3 ¿Has tenido contacto cercano con alguien que haya dado positivo a
    COVID-19 o que tenga fiebre o tos?
       Si sí, cuándo
    If yes to any symptoms and yes to any questions 1, 2, 3: Have patient don surgical/procedural mask, educate patient, and
    consult provider
    Or if a person has a fever(>100.4°), cough, shortness of breath, and lower respiratory infection, with unknown source of
    infection consult provider


    Provider Notified(date/time)                     Provider Name:
    Department of Health Notified (Name)
    Comments:



    Nurse Signature:

          P Patient accepted            Patient Quarantined         Patient Isolated             Patient Referred to Hospital
          aPatient Tested for COVID-19 Date:               Results:
    Patientt Name                                                                DOB                         ID #
          i
          e                   *Risk Area=Outbreak areas include United States , major airports, globally.
          n
IPC-042-Spanish
          t
1/2020 revised 3/17/20
Case 2:12-cv-00601-ROS Document 3527-1 Filed 03/18/20 Page 26 of 101




                                               ATTACHMENT C




                                               ATTACHMENT C
     Case 2:12-cv-00601-ROS Document 3527-1 Filed 03/18/20 Page 27 of 101
                                                                                       Centurion Clinical Guidelines
                                                                                                         COVID-19
                                                                                                    March 15, 2020




                              Centurion Clinical Guidelines
                                   COVID-19 (Novel Coronavirus)

                Treatment guidelines do not apply to all patients. Use your clinical judgment.
        When these guidelines do not apply, document the clinical rationale for your treatment decision.
         Centurion Clinical Guidelines can be used by clients to develop contract-specific guidelines

Introduction:
Early detection, prevention, and control of novel coronavirus (COVID-19) in correctional
facilities is important to protect the health of incarcerated persons, staff and the community.

On March 11, 2020, the World Health Organization declared COVID-19 as a pandemic. Details
and information change frequently, and the latest situation summary updates are available on
CDC’s web page https://www.cdc.gov/coronavirus/2019-ncov/index.html . Local and state
health departments provide frequent updates and guidance about the emerging situation.
Facility and medical leadership is to be in contact with the local health department and exchange
contact information, even if no transmission is ongoing in the immediate community.

Definitions:

Isolation—the procedure of separating a person who is already sick from others who are not ill in
order to prevent the spread of disease. The term isolation is distinct from the term quarantine.
Incubation period—the length of time between an exposure to an ill person and the development
of symptoms in another person. The incubation period of the Coronavirus is 2 to 14 days; mean
of 5 days.
Non-Pharmocologic Measures– Actions taken to prevent the spread of virus within a facility that
include handwashing, environmental cleaning, and social distancing between well and unwell
individuals.
Person Under Investigation (PUI)—person with symptoms and epidemiological risk factors for
being infected with COVID-19 from whom a sample has been obtained, though the results are
pending.
Personal Protective Equipment (PPE). Used upon entry into patient space (< 6 feet) or exam
room. Includes impermeable gown and gloves, a N95 mask or Powered Air Purifying Respirator
(PAPR), and eye protection.
Quarantine—the procedure of separating and restricting the movement of persons who are not
sick yet, but who were exposed. This allows rapid identification of those who will become sick.


                                                       1
     Case 2:12-cv-00601-ROS Document 3527-1 Filed 03/18/20 Page 28 of 101
                                                                             Centurion Clinical Guidelines
                                                                                               COVID-19
                                                                                          March 15, 2020

Healthy Workforce:
Incarceration involves the movement of large numbers of people in closed and semi-closed
settings. Like other close-contact environments, correctional facilities may facilitate transmission
of respiratory viruses from person-to-person through exposure to respiratory droplets or contact
with contaminated surfaces. To reduce spread of respiratory infections including COVID-19,
staff are not to come to work when sick. (See Centurion Workforce Policy and Employee
Benefits guidance of March 13, 2020.) Return to work requires evidence of a negative COVID-
19 test.

Consider screening staff reporting to work utilizing a form or log (see Centurion Staff Screening
log):
    1) Have you traveled to international or domestic areas with ongoing transmission such as
       China, Iran, Italy, Japan, South Korea in past 14 days?
    2) Do you have a fever?
    3) Do you have a cough?
    4) Are you short of breath?
    5) Have you been in close contact (less than 6 feet) of someone exhibiting these symptoms
       or confirmed case of COVID-19 ?
    6) Take and record temperature.
If NO to the above, enter facility and duty.
If YES to any of the above, or temperature >100.4, do not enter facility. Follow local health
department guidance or 14 day home quarantine.

Intake and Transfer Screening:
Prompt identification and isolation of persons who might have COVID-19 infection is essential
for disease control. Justice-involved persons entering the prison from county jail, community or
transfer from another facility are screened immediately (Centurion form ICP-042 or local
state/county-issued screening form):
    1) Have you traveled to international or domestic areas with ongoing transmission such as
       China, Iran, Italy, Japan, South Korea in past 14 days?
    2) Do you have a fever?
    3) Do you have a cough?
    4) Are you short of breath?
    5) Have you been in close contact (less than 6 feet) of someone exhibiting these symptoms
       or confirmed case of COVID-19 ?
    6) Take and record temperature.
If NO to the above, proceed with processing, assessment and disposition.

If YES to any of the above, or temperature >100.4, patient is designated as Person Under
Investigation (PUI), and the following happens:
    • Put a simple surgical mask on the patient
    • Place the patient in a separate, closed room and close the door. Ideally, this is an airborne
        infection isolation room (AIIR) with negative pressure.

                                                 2
       Case 2:12-cv-00601-ROS Document 3527-1 Filed 03/18/20 Page 29 of 101
                                                                             Centurion Clinical Guidelines
                                                                                               COVID-19
                                                                                          March 15, 2020

   •    Healthcare and custody staff wear Personal Protective Equipment (N-95 mask, eye
        shield, gown, gloves) when entering room or escorting patient.
   •    Assess the stability of the patient. For example, is patient short of breath or hypotensive?
        Does patient need transfer to hospital?
   •    Contact facility practitioner. Obtain and document a plan for monitoring, treatment or
        transfer.
   •    If transfer to Emergency Department, call ahead to notify them prior to moving the
        patient that COVID-19 is suspected. Notify transport officers and EMS (if activated) that
        COVID-19 is suspected.
   •    Notify security and medical administration and local health department of PUI.
   •    Testing to be done per local protocols and availability. Test for seasonal influenza.

Remember the basics—vital signs, chief complaint, history and physical. For respiratory
symptoms, what was onset of upper respiratory symptoms, such as rhinorrhea and cough? Is
cough productive? Is there fever, subjective or was it measured? Is there shortness of breath?
Any diarrhea? Any other symptoms, including ones not typical for COVID-19? Relevant
history? Known contacts? Travel by patient or contacts to hot spots?
Wash hands with soap and water before and after touching a patient. Regarding PPE, healthcare
workers and security wear N95 masks during direct patient encounters, when entering room of a
PUI or when escorting or transporting a patient. Personnel use a facemask (eye protection in
addition to N95), gowns and gloves. Hand washing for at least 20 seconds occurs after removing
and discarding gloves, gown and mask.
After patient is relocated, if coronavirus was deemed a possibility, perform terminal cleaning of
room with hospital grade disinfectant Environmental Protection Agency (EPA) registered for
disinfectant effective on human coronavirus.
Screening also occurs prior to transfer or release from a facility. Persons screening positive are
to have transfer cancelled. If person is a end of sentence, coordinate with local health
department (see section below on Discharge Planning).
Isolation: Stable patients with mild symptoms or influenza-like illness may be moved to a room
separate from general population (either room with door, or when capacity for private infirmary
rooms exceeded, dedicated cell block.) Supply tissues. Provide soap/water. Obtain monitoring
and treatment orders from practitioner to include at least twice daily assessments. They are not in
contact with incarcerated persons without symptoms. PPE is required for contact.
Quarantine: For those who are asymptomatic, but a credible history of exposure to COVID-19
or hot spots, patient is placed in a single room or dedicated cell block as quarantine. Follow the
local health department’s current protocol for PUI. The incubation period is believed to be 2-14
days, with an average of 5 days. Quarantine lasts for 14 days.

Health staff complete a daily face-to-face assessment of all persons housed in designated
quarantine units to include temperature checks. In the event of a full lockdown of the facilities,


                                                 3
       Case 2:12-cv-00601-ROS Document 3527-1 Filed 03/18/20 Page 30 of 101
                                                                               Centurion Clinical Guidelines
                                                                                                 COVID-19
                                                                                            March 15, 2020

the health care staff to round in all areas at least once in a three-day period. The health care staff
maintain written documentation of all completed rounds.




Education for Staff and Incarcerated Persons:

   •    Maintain good health with healthy diet, exercise, reduce stress and stop smoking

   •    Practice social distancing as much as possible (avoid large groups, keep distance of >6
        feet from most persons). Wear PPE interviewing, escorting, or providing other assistance
        to sick persons.

   •    Inform a medical practitioner immediately if develop a fever (>100.4oF), begin to feel
        feverish, or develop other signs or symptoms of sickness.
   •    Use respiratory, cough, and hand hygiene
            o Advise incarcerated persons and staff of the importance of covering coughs and
                sneezes with a tissue. Dispose used tissues immediately in a disposable container
                (e.g., plastic bag) or a washable trash can.
            o Remind incarcerated persons to wash their hands often with soap and water,
                especially after coughing or sneezing. Correctional facilities are to make soap
                widely available and without charge for all incarcerated persons during this
                pandemic. For persons with nasal discharge, cough or both, tissue is
                supplied.
            o If soap and water are not available in a work station for staff, authorization can be
                sought to use a hand sanitizer containing 60%-95% alcohol.
            o Depending on correctional regulations and security classification level, a facility
                may decide to provide hand sanitizer containing 60%-95% alcohol to incarcerated
                persons. This is a decision that medical services needs to make in conjunction
                with custody leadership.
   •    Centurion healthcare staff access company portal for updated materials, resources and
        information on the pandemic.

Recognize that complications or poor outcomes from COVID-19 are most common in older
persons (age >65 years) and those with chronic medical conditions (e.g. COPD, CVD,
Autoimmune Disease, etc.). Increase attention to protection from exposure, monitoring and
consideration for alternatives to incarceration.
Do not forget influenza is currently more common in USA than coronavirus. Until the current flu
season ends, vaccinate those who have not been vaccinated.
See Centurion documents (Coronavirus Awareness – Medical Precautions; Coronavirus
Information for Security Staff; Coronavirus Information for Correctional Healthcare Staff;
Coronavirus Information for Incarcerated Persons).



                                                   4
     Case 2:12-cv-00601-ROS Document 3527-1 Filed 03/18/20 Page 31 of 101
                                                                            Centurion Clinical Guidelines
                                                                                              COVID-19
                                                                                         March 15, 2020

Facility Considerations:

Close facility to visitations and outside, non-essential staff or volunteers (such as education,
vocational and religious services). Offer video visitation. (See sample signage for posting at
entrances.) Recognize importance of person in isolation or quarantine to have communication
with family members, including those who might have concern for the health and safety of their
family members in the community.

Facilitate legal visits through non-contact mechanisms.

For persons under observation after COVID-19 exposure, and especially those with symptoms,
the jurisdiction makes every attempt for Court to be held via teleconferencing.

Review sick leave polices for employees and vendors and communicate them to employees. The
correctional system ensures that contract companies have policies that prohibit sick employees
from reporting to work.

Establish staffing plans if workforce were to have large vacancies due to illness.

Staff who self-report or appear to have fever or acute respiratory symptoms (such as cough or
shortness of breath) are to seek medical attention promptly from their usual providers and health
care facility.

Incarcerated persons are encouraged to report any symptoms of fever, cough and shortness of
breath. Consider elimination of co-pay for evaluation of such symptoms.

Continue opportunities for entertainment or exercise as possible within isolation or quarantine
areas so that persons are not discouraged from revealing symptoms.

Continue access and availability of behavioral health services.

Ensure adequate access to soap and water for hand washing, or supply alcohol-based hand-
sanitizer in all areas of facility.

In addition to routine cleaning and disinfection strategies, consider more frequent cleaning of
commonly touched surfaces such as tabletops, countertops and doors.

Use disinfectant products against COVID-19 with EPA-approved emerging viral pathogens
claims or label claims against human coronaviruses. Diluted household bleach solutions can also
be used if appropriate for the surface. Follow manufacturer’s instructions for application and
proper ventilation (and no not mix household bleach with ammonia or any other cleanser).
Allow 2 hours to pass before entering a room used to house a person with COVID-19 to allow
time for droplets to settle.

Review plan for adequate food supplies, preparation and distribution.


                                                 5
     Case 2:12-cv-00601-ROS Document 3527-1 Filed 03/18/20 Page 32 of 101
                                                                            Centurion Clinical Guidelines
                                                                                              COVID-19
                                                                                         March 15, 2020

Meals are delivered to housing areas when possible instead of movements of individuals
throughout facility. Incarcerated persons are fed in their cells or on their beds in dorms. Small
contingents of identifiably healthy persons are used to deliver food and maintain kitchen
operations. Such persons are provided masks to deliver meals in housing areas where infected
persons are housed. Consider disposable plates, cups, utensils for persons with active COVID-
19 infection.


Medication distribution is provided at the housing units or single cells when possible to avoid
movements. Expansion of KOP medications is encouraged.

Conduct an assessment of necessary resources, including volume, storage requirements,
availability, and utilization procedures include the following, and be coordinated with
Warden/designee:
       a. PPE (masks, gloves, gowns, goggles, sanitizers, paper products) sufficient to supply
            healthcare and facility staff;
       b. Medications; i.e., insulin, cardiac, respiratory, anti-viral medications, vaccines
            (pneumococcal, influenza, and new vaccines developed during pandemic), analgesic
            and antipyretic meds, iv solutions and iv supplies, blood collections tubes,
            vacutainers, specimen cups, viral testing kits;
       c. Medical supplies, other supplies and equipment necessary to maintain medical
            operations for a period of forty-five (45) days. (Chemical disinfectants, syringes,
            needles, alcohol wipes);
       d. Disposable equipment (urinals, bedpans, wash basins, emesis basins, disposable
            instruments, biohazard waste bags [large and small).
       e. Paper products (plates, silverware, toilet paper, paper towels, etc.) advised for persons
            with COVID-19 infection.
       f. Soaps, rinse free hand sanitizers, rinse free soaps;
       g. Identify storage areas in the facility warehouse and medical unit.


Explore means to obtain release from prison facility for elderly persons and those with
complicated medical conditions for which exposure and infection of COVID-19 is likely to have
worse outcome. Although the impact on pregnancy is uncertain, pregnant women are also
included.

Work with Courts, arresting agencies and probation departments to rely less on prison and
promote community corrections or alternatives to incarceration (pre-arrest programs;
diversionary courts pre-adjudication, at-home electronic monitoring, early parole, etc.). Expand
opportunities for medical furlough or compassionate release.

For persons under observation after COVID-19 exposure, and especially those with symptoms,
the jurisdiction should make every attempt to court be held via teleconferencing.




                                                 6
     Case 2:12-cv-00601-ROS Document 3527-1 Filed 03/18/20 Page 33 of 101
                                                                             Centurion Clinical Guidelines
                                                                                               COVID-19
                                                                                          March 15, 2020

Discharge Planning:

Before discharging incarcerated or detained persons suspected of having COVID-19, medical
staff and telemedicine providers discuss the release of the patients with the state and local health
departments to ensure safe transport and continued shelter and care of the patient and medical
transportation of the patient upon arrival. Persons are not released to homeless shelters without
notifying the shelter’s staff so they can make preparation to


Coordination with Community Resources:

   Centurion maintains contact with local health authorities, hospitals and service providers to
   coordinate any assistance should outside services be necessary. This includes off site local
   pharmacies in order to obtain medications should routine delivery methods be disrupted (i.e.,
   UPS, FedEx etc.), use of local emergency rooms, off-site private provider clinics, and
   ancillary services such as radiology. All off-site provider agreements are updated to include
   mention of possible assistance during a pandemic situation. Centurion maintains a
   relationship with local public health nursing offices to further coordination efforts in the
   event of a pandemic outbreak in the community where the facility is located.

Updates and Revisions

   As additional information becomes available through the CDC or other recognized health
   authority, the plan is updated and/or modified to reflect the most current data and processes.

Reporting and Testing

   Centurion completes any reports and testing as required by the Department of Health, the
   CDC, Health and Human Services or other health authority, as well as specific forms
   required by the facility or the Facility / DOC related to a pandemic.

       1. The Health Services Administrator/Facility Health Administrator is responsible for:
             a. Provision of updates on the number of infected individuals and their state;
             b. Any deaths believed to be related to the pandemic;
             c. Any other information requested by the Facility / DOC related to the event
             d. Required reporting to the Department of Health, or other agency, numbers of
                 cases either suspected or confirmed.
             e. Tracking number of staff who callout or identified as COVID-19 exposure
                 doing self-quarantine and number of staff who call out or identified as positive
                 infection in the area.
             f. Necessary staff and resources to provide medical evaluation and treatment of
                 routine health issues as well as pandemic related health care in all areas of the
                 facility, including those designated as quarantined and non-quarantined.
                 Examples of such services include, but are not limited to:
                      i. Sick call
                     ii. Medication management and delivery

                                                 7
    Case 2:12-cv-00601-ROS Document 3527-1 Filed 03/18/20 Page 34 of 101
                                                                        Centurion Clinical Guidelines
                                                                                          COVID-19
                                                                                     March 15, 2020

                     iii. Nursing services
                     iv. Health assessments
                      v. Mental health services



RESOURCES:
Center for Disease Control and Prevention
https://www.cdc.gov/coronavirus/2019-ncov/index.html;
https://wwwnc.cdc.gov/travel/notices/alert/novel-coronavirus-china;
https://www.cdc.gov/coronavirus/2019-nCoV/clinical-criteria.html;
https://www.cdc.gov/coronavirus/2019-ncov/summary.html

World Heath Organization;
https://www.who.int/csr/sars/en/;
https://www.who-2019-nCoV-IPC-v2020.1-eng.pdf;
https://www.who.int/docs/default-source/coronaviruse/situation-reports/20200122-sitrep-2-2019-
ncov.pdf

Map https://www.nytimes.com/interactive/2020/us/coronavirus-us-cases.html




                                               8
Case 2:12-cv-00601-ROS Document 3527-1 Filed 03/18/20 Page 35 of 101




                                               ATTACHMENT D




                                               ATTACHMENT D
            Case 2:12-cv-00601-ROS Document 3527-1 Filed 03/18/20 Page 36 of 101




Coronavirus Awareness
Medical Precautions
Reminder:
     There is a designated place for updates and announcements on Centurion’s Portal located at
      portal.mhm-services.com. Click on the banner titled “Coronavirus Updates.” This is where our
      employees can access the most recent news, formal announcements and resources pertaining to
      COVID-19.




     Centurion has provided, and will continue to make available, webinars, conference calls and materials
      including links and references. Staff have access to these resources on the Portal.
     A facility specific screening tool has been developed for jail and prison admissions, transfers, and other
      trips in/out of facilities. Please check with your supervisors before implementing this guidance as your
      facility may use other screening tools.
     Do not enter a facility if you:
          o   Are experiencing symptoms (fever, cough, and/or difficulty breathing)
          o   Had recent travel to a high risk area within the past 14 days
          o   Have been advised that you have been exposed to a confirmed case
     Centurion has developed and distributed an outline of a pandemic clinical guideline which can be found
      on the Portal banner link;
     Teleconferencing and telemedicine capacity has been expanded. Whenever possible, if delivery of care
      can be done via telehealth technology for primary care, specialty care, nursing care, and mental health,
      please utilize these resources. Your supervisor will provide guidance as to the availability of these
      alternatives at your specific facility.




                                                    Page 1
            Case 2:12-cv-00601-ROS Document 3527-1 Filed 03/18/20 Page 37 of 101


Recommendations:
Below we provide a listing of program-level and site-level recommendations by corporate senior medical
leadership. If necessary, a point person is listed for applicable instructions.
     Identify contacts at your nearest local health department for reporting of suspect cases and request
       testing kits. (Facility infection control nurse; alternate: DON and HSA/FHA)
     Identify areas for single cell isolation for symptomatic patients. (HSA/FHA, DON, site medical director)
     Identify air circulation patterns in dormitories in case they are to be used for quarantine. (HSA, DON,
       site medical director)
     Cancel visitations or limit external vendors and personnel. Instead use videoconferencing and
       telephonic communications.
     Be sure to use appropriate personal protective equipment (N95 mask, eye/face shield, gown, gloves)
       for Movement and Transport Officers. We recommend tracking appropriate levels of PPE, medications,
       equipment, and supplies as there is potential for supply chain disruption. (Program Manager/Vice
       President of Operations or HSA)
     Review inventory of supplies and medications which might be in short supply. (DON or charge nurse)
     Provide a symptom screening for all persons being transferred or released using the Centurion
       screening tools or other screening tools that are consistent with CDC recommendations for all intakes,
       transfers in/out, and returns from outside trips such as court, offsite medical trips, and work details. If
       the screening is positive, there needs to be a determination whether or not it is appropriate to proceed
       with the planned movement.
     Encourage patients who have not taken the influenza vaccination to reconsider.
     If allowed by Clients, Centurion is drafting an informational FAQ sheet to healthcare and correctional
       staff and our patients.
     We recommend mock drills for a possible outbreak scenario that incorporates cooperation between
       custody, health services, and other ancillary staff to become familiar with protocols and have lessons
       learned to improve the response if such an incident does arise.
     We recommend that Centurion regional/site clinical leadership is involved in any task force or
       committee meetings/discussions relating to COVID-19.
     We recommend making available sufficient handwashing with soap access. (HSA)
     We recommend programs create educational videos for any in-facility video programming. Keeping not
       just staff but patients informed is critical to preventing riots and other safety concerns.
     We recommend custody staff have ample hospital-grade disinfectants and routinely clean areas. If
       inmates are to be utilized for cleaning duties, be sure that they have proper training and are handling of
       materials with appropriate safety equipment.
     We recommend that our Clients not to limit soap, tissues, toilet paper, and other hygiene products
       during this time period.
     We encourage our Clients to consider meals/dining be done in the units to limit mass movement and
       gatherings.
     Centurion program leadership should draft and implement a plan for emergency staffing in the event
       that employees are absent either due to infection or self-quarantine. The plan must ensure adequately
       licensed and trained staff perform the essential tasks and services under our contract. Further, the plan
       should address what to do if custody becomes short staffed, such as, by way of example, cell-side
       encounters and alternative medication administration.
     Consider recommending medical release of incarcerated persons who are aged or medically
       compromised and increase monitoring of those at highest risk.



                                                     Page 2
Case 2:12-cv-00601-ROS Document 3527-1 Filed 03/18/20 Page 38 of 101




                                               ATTACHMENT E




                                               ATTACHMENT E
                     Case 2:12-cv-00601-ROS Document 3527-1 Filed 03/18/20 Page 39 of 101




                               CORONAVIRUS DISEASE 2019 (COVID-19)
                                                  STAFF SCREENING TOOL

      1. Assess the Risk Of Exposure
            LI Yes LI No       Traveled from, or through, any of the locations identified by the CDC as
                               increasing epidemiologic risk within the last 14 days?
                               Describe:
            LI Yes   LI No     Had close contact with anyone diagnosed with the COVID-19 illness within the last
                               14 days?
             LI Yes LI No      Deployed for COVID-19 response and back from deployment within the last 14 days?

      If the answer to ALL the above risk of exposure questions is NO, then STOP here.
      If the answer to ANY of the above risk of exposure questions is YES, then assess symptoms in step 2 and
      proceed to step 3.

      2. Assess Symptoms                                                                   Date of Onset:
 LI   Yes            LI   No   Fever (Fever may not be present in some patients, such as
                               elderly, immunosuppressed, or taking certain medications.
                               Fever may be subjective or objective).
 LI   Yes            LI   No   Cough
 LI   Yes            LI   No   Shortness of Breath (SOB)
  TEMPERATURE:

      3. Contact Central Office
      If the staff member answers Yes to either question in section 1 (exposure risk), Yes to any question in
      symptoms; or Temperature >100.4F, contact:




_______________________________________________                 ____________________       _____________________
STAFF NAME (Last, First)                                         BADGE #                   DOB


________________________________________________                        ____________________________

INTERVIEWED BY                                                          DATE/TIME:



IPC- 043
COVID-19 STAFF SCREENING 03/17/2020
Case 2:12-cv-00601-ROS Document 3527-1 Filed 03/18/20 Page 40 of 101




                                                ATTACHMENT F




                                                ATTACHMENT F
        Case 2:12-cv-00601-ROS Document 3527-1 Filed 03/18/20 Page 41 of 101


COVID-19 Staff Screening
Date:                                       Facility:                State:


                                                                                              Have you
                                If using                                         Traveled   been in close
                                  ID#,                                             to an    contact (less
                                            Do you          Do you   Are you
                                                                                area with   than 6ft) with
 Time      Employee# or name     please     have a   TEMP   have a   short of                 someone
                                                                                 COVID-
                                  write     fever?          cough?   breath?                who displays
                                                                                    19
                                 initials                                                       these
                                                                                outbreak?    symptoms?

                                             Y / N          Y / N     Y / N       Y / N        Y / N

                                             Y / N          Y / N     Y / N       Y / N        Y / N

                                             Y / N          Y / N     Y / N       Y / N        Y / N

                                             Y / N          Y / N     Y / N       Y / N        Y / N

                                             Y / N          Y / N     Y / N       Y / N        Y / N

                                             Y / N          Y / N     Y / N       Y / N        Y / N

                                             Y / N          Y / N     Y / N       Y / N        Y / N

                                             Y / N          Y / N     Y / N       Y / N        Y / N

                                             Y / N          Y / N     Y / N       Y / N        Y / N

                                             Y / N          Y / N     Y / N       Y / N        Y / N

                                             Y / N          Y / N     Y / N       Y / N        Y / N

                                             Y / N          Y / N     Y / N       Y / N        Y / N

                                             Y / N          Y / N     Y / N       Y / N        Y / N

                                             Y / N          Y / N     Y / N       Y / N        Y / N

                                             Y / N          Y / N     Y / N       Y / N        Y / N

                                             Y / N          Y / N     Y / N       Y / N        Y / N

                                             Y / N          Y / N     Y / N       Y / N        Y / N

                                             Y / N          Y / N     Y / N       Y / N        Y / N

                                             Y / N          Y / N     Y / N       Y / N        Y / N

                                             Y / N          Y / N     Y / N       Y / N        Y / N

                                             Y / N          Y / N     Y / N       Y / N        Y / N

                                             Y / N          Y / N     Y / N       Y / N        Y / N

                                             Y / N          Y / N     Y / N       Y / N        Y / N

                                             Y / N          Y / N     Y / N       Y / N        Y / N

                                             Y / N          Y / N     Y / N       Y / N        Y / N
Case 2:12-cv-00601-ROS Document 3527-1 Filed 03/18/20 Page 42 of 101




                                               ATTACHMENT G




                                               ATTACHMENT G
           Case 2:12-cv-00601-ROS Document 3527-1 Filed 03/18/20 Page 43 of 101




 Personal Safety
Maintain healthy habits and be prepared. Always wash hands with soap and water after contact with persons and
public objects. Utilize personal protective equipment (PPE) in interactions with patients who might be infected.
Recognize that droplets can remain active on surfaces and clothing for several hours. Take everyday actions to stay
healthy.


 Facility Safety
Do not to enter facilities if you are:
    Experiencing symptoms (fever, cough, and/or difficulty breathing).
       Traveled within the past 14 days to a high risk area.
       Have been exposed to a confirmed case.

If someone in your household has been exposed to a contact, seek guidance from your local health department.
Refer to Centurion policy for leave during the COVID-19 epidemic.


 Facility Procedures
All patients entering and leaving the facility are to be screened with the following questions or actions:
       Have you traveled to any area with an outbreak of COVID-19 or to international areas with sustained
        (ongoing) transmission such as China, Iran, Italy, Japan, South Korea?
       Do you have a fever?
       Do you have a cough?
       Are you short of breath?
       Have you been in close contact (less than six feet) of someone exhibiting these symptoms or confirmed
        case of COVID-19?
       Take and record temperature.

         If NO to the above screening items, proceed as normal.


         If YES to any the above, or temperature >100.0 F, proceed as follows.


If exposure or symptoms or fever:
        Put a simply surgical/procedure mask on the patient.
        Place the patient in a separate, closed room and close the door. Ideally, this is an airborne infection
        isolation room (AIIR) with negative pressure.
        Healthcare and custody staff wear Personal Protective Equipment (N-95 mask, eye shield, gown, gloves)
        when entering room or escorting patient.
           Case 2:12-cv-00601-ROS Document 3527-1 Filed 03/18/20 Page 44 of 101




        Rapid test for influenza.
        Assess stability of the patient. Short of breath? Need transfer to hospital?
        Contact your facility practitioner.
        Contact local health department or Emergency Department prior to moving patient.
        Notify security and EMS transport patient with respiratory illness.
        Testing to be done per local protocols and availability.


 Quarantine
If a person is identified with COVID-19, determination is made for those who had potential exposure. Those
persons are placed in quarantine for a period of 14 days. This is coordinated with security.


 Supplies
Maintain adequate stock of essential supplies, including medications and cleaning equipment.



                                     Minimize Your Risks
         Stay healthy: Strict hand washing, social distancing (>6 feet or ~2 arms
                            lengths), and smoking cessation.
Case 2:12-cv-00601-ROS Document 3527-1 Filed 03/18/20 Page 45 of 101




                                               ATTACHMENT H




                                               ATTACHMENT H
           Case 2:12-cv-00601-ROS Document 3527-1 Filed 03/18/20 Page 46 of 101




COVID-19 is a virus similar to other viruses that cause respiratory illness: It is transmitted person to person through
cough, sneeze or other respiratory droplets. The virus remains active on surfaces such as doorknobs, table tops or
clothing for several hours.

Fortunately, 80% of people that are infected will have mild to moderate symptoms.

The time from exposure to display of symptoms is 2-14 days with an average around day 5. People are most
contagious when they are symptomatic but transmission can occur without symptoms.


  The symptoms are very similar to the flu and can be mild, moderate, or severe:
        Fever of 100.4°F (a person might not have a fever if you taking Tylenol or other
        pain/fever reducing medications)
        Dry cough
        Shortness of breath/difficulty breathing


 How to Protect Yourself and Others
       Take everyday actions to stay healthy.
       Protect your immune system with exercise, healthy eating, and rest.
       Wash hands frequently with soap and water:
                Before eating
                After going to the bathroom
                When dirty
                Handling or touching possible contaminated surfaces
                After sneezing and coughing
       Avoid touching your eyes, nose, and mouth.
       Keep your distance or avoid close contact with people who are sick (fever, coughing).
       Cover your cough or sneeze.
                Use tissue, then throw the tissue in the trash, then wash your hands.
                If tissue is not available cough or sneeze into your arm not your hand.
       Monitor environmental cleaning and disinfect frequently touched objects and surfaces using the disinfectant
        provided by the facility.
       If you are sick or have been exposed to a confirmed case COVID-19, it is recommended you do not come
        to work. Follow your facility’s and health professional’s recommendation.


 Safe Facility
       If you identify or note an inmate who is ill, coughing, short of breath or febrile, notify medical and separate
        the person from others.
         Case 2:12-cv-00601-ROS Document 3527-1 Filed 03/18/20 Page 47 of 101




Safe Facility (Continued)
     Staff are to wear Personal Protective Equipment (N-95 mask, eye shield, gown and gloves) when escorting
      or transporting or entering the room of a person suspected of COVID-19 infection.
     Special vigilance is appropriate for older persons and those with medical problems such as emphysema
      who are more likely to be severely affected by the infection.
     If moving a person suspected of COVID-19, the receiving facility (such as a hospital) should be notified in
      advance.
     Persons who are exposed to an active case of COVID-19 are generally placed in quarantine for 14 days.
      This means they are restricted from interacting with persons or places that have not been exposed.
     Do not come to work if you are sick (fever, cough). Follow your facility’s directive.
Case 2:12-cv-00601-ROS Document 3527-1 Filed 03/18/20 Page 48 of 101




                                                ATTACHMENT I




                                                ATTACHMENT I
           Case 2:12-cv-00601-ROS Document 3527-1 Filed 03/18/20 Page 49 of 101




Coronavirus is spread like a cold or flu. If a sick person coughs or sneezes near you, or touches surfaces with
contaminated hands, you could get sick. Washing your hands and cleaning surfaces is your best protection from germs.
Most people (about 80%) who have coronavirus only have mild to moderate symptoms.


  The symptoms are like the flu and can be mild, moderate, and severe:
       Fever of 100.4°F (a person might not have a fever if you taking Tylenol or other
       pain / fever reducing medications)
       Dry cough
       Shortness of breath / difficulty breathing
  If you have a dry cough, trouble breathing, or a fever, please tell medical staff. If anyone in your housing unit
  has these symptoms, please notify medical staff.


 Stay healthy! How to Protect Yourself and Others
       Eat healthy, exercise, and reduce stress to keep your immune
        system strong
       Wash hands often with soap and water:
                 Before eating
                 After going to the bathroom
                 When dirty
                 Touching possible contaminated surfaces or items
                 After sneezing and coughing
       Do not touch your eyes, nose, and mouth
       Do not share food
       Stay away from people who are sick, with a fever, and
        coughing. Tell sick visitors not to come until they are
        healthy.
       Cover your cough or sneeze:
                 Cough or sneeze into your arm, not your hand
                 Use a tissue, then throw the tissue in the
                 trash then wash your hands
       Clean objects and surfaces using disinfectant.

 Do not be afraid
       We are prepared.
       We are following directions from the Centers for
        Disease Control and Prevention and health
        departments.
       Ask questions if you are worried.
       Tell medical staff if you are sick.

LOWER YOUR RISKS
Stay healthy: Wash hands, social distancing
(at least 6 feet or 2 arm lengths), and stop smoking
(COVID-19 is a respiratory disease)
            Case 2:12-cv-00601-ROS Document 3527-1 Filed 03/18/20 Page 50 of 101




El coronavirus se propaga como un catarro o la gripe. Si una persona enferma tose o estornuda cerca de usted, o toca
superficies con manos contaminadas y luego las toca usted, se puede enfermar. El lavar las manos y limpiar las superficies es
su mejor protección frente a los gérmenes.
La mayoría (alrededor del 80%) de las personas que tienen coronavirus solo tienen síntomas que van de leves a moderados.


  Los síntomas son como los de la gripe y pueden ser ligeros, moderados y graves:
        Fiebre de 100.4°F (la persona enferma puede que no tenga fiebre si toma Tylenol u otro
        medicamento para reducir el dolor o la fiebre)
        Tos seca
        Falta de aliento/dificultad para respirar
   Si tiene tos seca, problemas para respirar o fiebre, dígaselo al personal médico. Si alguien en su unidad de
   vivienda tiene estos síntomas, notifique al personal médico.


 ¡Manténgase saludable! Cómo protegerse y proteger a
 los demás
       Coma saludablemente, haga ejercicio y reduzca su estrés para
        mantener su sistema inmunitario fuerte.
       Lávese las manos a menudo con agua y jabón:
                  Antes de comer
                  Después de ir al baño
                  Cuando estén sucias
                  Si ha tocado superficies u objetos que estaban
                  posiblemente contaminados
                  Después de estornudar y toser
       No se toque los ojos, nariz o boca
       No comparta comida
       Manténgase alejado de las personas que están enfermas,
        tienen fiebre o tosen. Dígales a los visitantes que estén
        enfermos que no vengan hasta que estén saludables
       Cubra su tos o estornudo:
                  Tosa o estornude en su brazo, no en su mano
                  Use un pañuelo, después tire el pañuelo a la
                  basura y lávese las manos
       Limpie los objetos y superficies usando desinfectante.

 No tenga miedo
       Estamos preparados
       Estamos siguiendo las instrucciones de los Centros para
        el Control y la Prevención de Enfermedades y del
        Departamento de Salud.
       Haga preguntas si está preocupado.
       Si está enfermo, dígaselo al personal médico.



DISMINUYA SUS RIESGOS
Manténgase saludable: Lávese las manos, practique
aislamiento social (mantenga una distancia de al menos 6 pies
o de 2 brazos), y deje de fumar (COVID-19 es una enfermedad
de las vías respiratorias)
Emitido el 3/17/2020
Case 2:12-cv-00601-ROS Document 3527-1 Filed 03/18/20 Page 51 of 101




                                                ATTACHMENT J




                                                ATTACHMENT J
          Case 2:12-cv-00601-ROS Document 3527-1 Filed 03/18/20 Page 52 of 101




      CORONAVIRUS (COVID-19)
          PRECAUTIONS
In order to protect our
staff and inmates, we ask the you
DO NOT enter the facility during
                                                                         STOP
this time if you have the following
active symptoms:

    Fever
    Cough/Sneezing Cold Symptoms
    Difficulty breathing

In order to keep our facility free of COVID-19
we ask that you abide by this. Anyone with
“active”signs of this virus should stay home,
avoid contact with the public, and see their
Doctor as soon as possible.


        THANK YOU FOR YOUR
         COOPERATION AND
          UNDERSTANDING
Case 2:12-cv-00601-ROS Document 3527-1 Filed 03/18/20 Page 53 of 101




                                                         EXHIBIT 3




                                                         EXHIBIT 3
Case 2:12-cv-00601-ROS Document 3527-1 Filed 03/18/20 Page 54 of 101
Case 2:12-cv-00601-ROS Document 3527-1 Filed 03/18/20 Page 55 of 101
Case 2:12-cv-00601-ROS Document 3527-1 Filed 03/18/20 Page 56 of 101
Case 2:12-cv-00601-ROS Document 3527-1 Filed 03/18/20 Page 57 of 101
Case 2:12-cv-00601-ROS Document 3527-1 Filed 03/18/20 Page 58 of 101
Case 2:12-cv-00601-ROS Document 3527-1 Filed 03/18/20 Page 59 of 101




                                                         EXHIBIT 4




                                                         EXHIBIT 4
     Case 2:12-cv-00601-ROS Document 3527-1 Filed 03/18/20 Page 60 of 101



 1    Daniel P. Struck, Bar No. 012377
      Rachel Love, Bar No. 019881
 2    Timothy J. Bojanowski, Bar No. 022126
      Nicholas D. Acedo, Bar No. 021644
 3    STRUCK LOVE BOJANOWSKI & ACEDO, PLC
      3100 West Ray Road, Suite 300
 4    Chandler, Arizona 85226
      Telephone: (480) 420-1600
 5    Fax: (480) 420-1696
      dstruck@strucklove.com
 6    rlove@strucklove.com
      tbojanowski@strucklove.com
 7    nacedo@strucklove.com
 8    Attorneys for Defendants
 9                             UNITED STATES DISTRICT COURT
10                                 DISTRICT OF ARIZONA

11    Victor Parsons, et al., on behalf of themselves      NO. 2:12-cv-00601-ROS
      and all others similarly situated; and Arizona
12    Center for Disability Law,

13                                           Plaintiffs,   DECLARATION OF D. SPENCER
                    v.                                     SEGO, LPN, CCHP
14
      David Shinn, Director, Arizona Department of
15    Corrections; and Richard Pratt, Interim
      Division Director, Division of Health Services,
16    Arizona Department of Corrections, in their
      official capacities,
17
                                           Defendants.
18
             I, D. Spencer Sego, LPN, CCHP, make the following Declaration:
19
             1.     I am over the age of 18 years and have personal knowledge of and am
20
      competent to testify to the matters set forth in this Declaration.
21
             2.     I have been a licensed practical nurse since 2007. I have been employed as
22
      the Facility Health Administrator (“FHA”) at the Arizona Department of Corrections
23
      Rehabilitation & Reentry’s (“ADCRR”) Arizona State Prison Complex – Florence
24
      (“ASPC-Florence”) since 2018, first with Corizon and now with Centurion. I have been a
25
      FHA/Health Services Administrator (“HSA”) since 2015, including at ASPC-Eyman and
26
      ASPC-Lewis.
27
28
     Case 2:12-cv-00601-ROS Document 3527-1 Filed 03/18/20 Page 61 of 101



 1           3.     I am generally aware of the Parsons litigation, including the Declarations of
 2    Corene Kendrick and Rita Lomio, who are attorneys representing the Parsons Plaintiffs,
 3    that were filed on March 16, 2020. On March 11-12, 2020, I participated in a monitoring
 4    tour of ASPC-Florence along with Ms. Kendrick, Ms. Lomio, and other attorneys
 5    representing the Plaintiffs in this matter.
 6           4.     At one point during the tour, we visited ASPC-Florence’s Inpatient Care
 7    Center (“IPC”).1 As we approached the IPC, Ms. Kendrick asked me if they needed to
 8    wear masks. It is my understanding that Ms. Kendrick and her colleagues were required to
 9    wear masks at a similar tour of ASPC-Tucson the week before due to a cold one of them
10    had at the time. There was no discussion about COVID-19 at that time in regard to Ms.
11    Kendrick’s question.
12           5.     Ms. Kendrick asserts that she did not see me or any of the other health care
13    or security staff use the available hand sanitizer or wear masks before entering the IPC,
14    but this is misleading. Only Ms. Kendrick and two of her colleagues actually entered the
15    IPC. The remainder of the group, myself included, remained outside the IPC while Ms.
16    Kendrick and her colleagues spoke with the inmates in the IPC.
17           6.     Ms. Kendrick also asserts that while we were in the medical unit (which also
18    contained the IPC unit), she asked whether the medical isolation rooms were negative
19    pressure rooms. This conversation, however, occurred during a meeting with Ms.
20    Kendrick and her colleagues, counsel for ADCRR, counsel for Centurion, and facility
21    healthcare staff on March 12, 2020. Ms. Kendrick asked whether we had any negative
22    pressure rooms at ASPC-Florence. I informed her that we had three medical isolation
23    rooms, but that they were not negative pressure rooms. When an inmate requires a
24    negative pressure room, we send them to ASPC-Tucson or ASPC-Lewis.
25
26
27           1
                Although the IPC has three units, Ms. Kendrick and her colleagues only asked to
28    visit the main unit.


                                                    2
     Case 2:12-cv-00601-ROS Document 3527-1 Filed 03/18/20 Page 62 of 101



 1            7.    Ms. Kendrick asserts that during the meeting, we discussed the January 3,
 2    2020 staffing report, which showed that there was a shortage of staff in excess of the 10
 3    full-time equivalent (“FTE”) registered nurse and 11 FTE licensed practical nurse
 4    positions referenced in her Declaration. Ms. Kendrick’s statement is incomplete, as Ms.
 5    Kendrick and I also discussed that there was a continuing improvement of adding
 6    additional staff not reflected on the prior reports, a fact not mentioned in her Declaration.
 7            8.    Ms. Kendrick asserts that during the meeting, we also discussed “at length
 8    the COVID-19 outbreak.” This statement is false and/or misleading in two ways. First,
 9    there is no COVID-19 outbreak at ASPC-Florence—no staff member or inmate at ASPC-
10    Florence has been diagnosed with the disease to date. Second, the discussion was a five-
11    minute general discussion, most of which was spent by Ms. Kendrick and Ms. Lomio
12    lecturing us on the dangers of COVID-19 and advising us of procedures they thought
13    should be implemented.
14            9.    I never indicated there were no plans in existence to deal with COVID-19.
15    In fact, there were plans in place to address COVID-19 before the tour. Any assertion or
16    suggestion by Ms. Kendrick, Ms. Lomio, or anyone else that there were no plans in place
17    is false.
18            10.   In response to Ms. Kendrick and Ms. Lomio’s general questions about what
19    we were doing to protect staff and inmates from COVID-19, I informed them that ASPC-
20    Florence was already screening inmates as they entered the facility, whether as (1) new
21    intakes, (2) returning from hospital visits, court appearances, or work details, or (3) parole
22    violators. Ms. Kendrick’s Declaration omits my statements to her about these screening
23    procedures.
24            11.   Indeed, Ms. Lomio admits that, on March 11, 2020, ASPC-Florence
25    Assistant Director of Nursing (“ADON”) Michelle Diaz showed her a copy of the inmate
26    screening form that was set to go into effect starting March 16, 2020.
27            12.   Ms. Kendrick questions the relevance of one of the questions on that form
28    regarding visits to China or other countries with identified outbreaks of COVID-19 in the

                                                    3
     Case 2:12-cv-00601-ROS Document 3527-1 Filed 03/18/20 Page 63 of 101



 1    past 14 days. This question is absolutely relevant, as a new inmate or a parole violator
 2    potentially could have been in China or one of these other countries in the 14 days prior to
 3    arriving at ASPC-Florence (or any other ADCRR facility). If staff did not ask that
 4    question, the facility would potentially be housing an inmate who had been exposed to the
 5    virus without any precautions in place.
 6           13.    I also told Ms. Kendrick that I would be meeting later that day with Warden
 7    Van Winkle to discuss further plans to deal with COVID-19. She asserts in her
 8    Declaration that Warden Van Winkle “accompanied [her] everywhere [she] went the rest
 9    of the day, from approximately 9:00 am [sic] until 4:00 pm [sic],” as if to suggest that I
10    lied to her about my plans to meet with Warden Van Winkle, or at least that I never met
11    with him.
12           14.    I did in fact meet with Warden Van Winkle while Ms. Kendrick and her
13    colleagues broke for lunch. During that meeting, we discussed procedures for additional
14    inmate screenings and potential places to house inmates who require isolation. Any
15    suggestion by Ms. Kendrick that I did not meet with Warden Van Winkle, as I said I
16    planned to, is false and misleading.
17           I declare under penalty of perjury under the laws of the United States of America
18    and the State of Arizona that the foregoing is true and correct.
19                         18th day of March, 2020.
             Executed this _____
20
21
                                                D. Spencer Sego, LPN, CCHP
22
23
24
25
26
27
28

                                                    4
Case 2:12-cv-00601-ROS Document 3527-1 Filed 03/18/20 Page 64 of 101




                                                         EXHIBIT 5




                                                         EXHIBIT 5
     Case 2:12-cv-00601-ROS Document 3527-1 Filed 03/18/20 Page 65 of 101



 1     Daniel P. Struck, Bar No. 012377
       Rachel Love, Bar No. 019881
 2     Timothy J. Bojanowski, Bar No. 022126
       Nicholas D. Acedo, Bar No. 021644
 3     STRUCK LOVE BOJANOWSKI & ACEDO, PLC
       3100 West Ray Road, Suite 300
 4     Chandler, Arizona 85226
       Telephone: (480) 420-1600
 5     Fax: (480) 420-1696
       dstruck@strucklove.com
 6     rlove@strucklove.com
       tbojanowski@strucklove.com
 7     nacedo@strucklove.com
 8     Attorneys for Defendants
 9                             UNITED STATES DISTRICT COURT
10                                 DISTRICT OF ARIZONA

11     Victor Parsons, et al., on behalf of themselves      NO. 2:12-cv-00601-ROS
       and all others similarly situated; and Arizona
12     Center for Disability Law,

13                                            Plaintiffs,   DECLARATION OF OWEN J.
                     v.                                     MURRAY, D.O., MBA
14
       David Shinn, Director, Arizona Department of
15     Corrections; and Richard Pratt, Interim
       Division Director, Division of Health Services,
16     Arizona Department of Corrections, in their
       official capacities,
17
                                            Defendants.
18
             I, OWEN MURRAY, make the following Declaration:
19
             1.     I am over the age of 18 years and have personal knowledge of and am
20
      competent to testify to the matters set forth in this Declaration.
21
             2.     I am a board-certified Doctor of Osteopathy specializing in correctional
22
      healthcare and licensed to practice medicine in Texas.
23
             3.     I attended medical school at the Chicago College of Osteopathic Medicine,
24
      Chicago, Illinois, graduating in 1988. I completed a one-year internship at the Chicago
25
      Osteopathic Hospital in Chicago, Illinois, and a two-year residency in Family Practice at
26
      Michigan State University Kalamazoo Center for Medical Studies.
27
28
     Case 2:12-cv-00601-ROS Document 3527-1 Filed 03/18/20 Page 66 of 101



 1           4.     Since 1995, I have been responsible for ensuring the provision of all medical,
 2    mental, and dental healthcare services for approximately 120,000 offenders in the Texas
 3    Department of Criminal Justice, serving as Medical Director for ten years, Executive
 4    Director for Clinical Services for four years, and Vice President of Offender Health Services
 5    for twelve years. In addition, I have served as a physician and medical director at the Cook
 6    County Jail and two Illinois Department of Corrections facilities.
 7           5.     I have published and lectured extensively on correctional health care and have
 8    served as a healthcare consultant for a number of correctional systems, including the
 9    California, North Carolina, Illinois, and Vermont Department of Corrections.
10           6.     Attached as Attachment 1 to this Declaration is a true and correct copy of my
11    Curriculum Vitae detailing my education and experience.
12           7.     I reviewed the March 13, 2020 memorandum prepared by Marc F. Stern, MD
13    listing suggestions for addressing potential exposure to the COVID-19 virus in the jails and
14    prisons located in the State of Washington.
15           8.     I reviewed the following Centurion plans and documents implemented at the
16    Arizona Department of Corrections Rehabilitation & Reentry (“ADCRR”) facilities:
17                  A.     Pandemic Preparedness and Emergency Response Plan
18                  B.     IPC-42 Inmate Screening Tool
19                  C.     COVID-19 Clinical Guideline Centurion MAR 16 2020
20                  D.     Coronavirus-Medical Info and Recommendations -
21                         Centurion MAR 13 2020
22                  E.     IPC-043 COVID-19 Staff Screening Tool MAR 17 2020
23                  F.     COVID-19 Staff Screening Flowsheet MAR 2020
24                  G.     Coronavirus – Healthcare Staff FINAL
25                  H.     Coronavirus – Security FINAL
26                  I.     Coronavirus – Inmates FINAL
27                  J.     Coronavirus Signage
28                  K.     March 16, 2020 Email re: COVID-19 Protocols
                                                    1
     Case 2:12-cv-00601-ROS Document 3527-1 Filed 03/18/20 Page 67 of 101



 1                  L.    Timeline of Centurion COVID-19-Related Activities
 2                  M.    Declaration of Wendy Orm, M.D. dated March 18, 2020
 3            9.    I am aware of the following operational changes at ADCRR at all of its
 4    facilities:
 5                  A.    Suspend all contact and noncontact visits system-wide
 6                  B.    Wave the $4.00 fee for medical care concerning COVID-19 related
 7                        issues
 8                  C.    Distribute free hand soap to all inmates
 9                  D.    Halt all routine movement of inmates between institutions
10                  E.    Halt all inmate classes conducted outside the facility
11                  F.    A facility-wide deep clean will be conducted each week at every
12                        facility
13                  G.    Intake screening for all staff entering the facility
14                  H.    CenturyLink is providing two free 15-minute phone calls for each
15                        inmate system wide
16                  I.    Currently evaluating plan to halt movement of new inmates into the
17                        system from county jails
18                  J.    Designated a housing unit in Safford, Arizona for purposes of
19                        quarantine
20            10.   It is my professional opinion that the COVID-19 plans, protocols, clinical
21    guidelines, and ADCRR operational plans implemented at its facilities comport with the
22    CDC Guidelines dealing with COVID-19, are consistent with the best practices for
23    pandemic illness management in a correctional setting, and are consistent with management
24    strategies in the community.
25
26
27
28
                                                     2
Case 2:12-cv-00601-ROS Document 3527-1 Filed 03/18/20 Page 68 of 101
Case 2:12-cv-00601-ROS Document 3527-1 Filed 03/18/20 Page 69 of 101




                                                ATTACHMENT 1




                                                ATTACHMENT 1
   Case 2:12-cv-00601-ROS Document 3527-1 Filed 03/18/20 Page 70 of 101



                                                                           Date: January 2020
                                 CURRICULUM VITAE


NAME: Owen J. Murray, D.O., MBA

PRESENT POSITION AND ADDRESS:

    07/2009 - Present      Vice President, Offender Health Services
                           Correctional Managed Care
                           University of Texas Medical Branch at Galveston
                           301 University Boulevard
                           Galveston, Texas 77555-1008

BIOGRAPHICAL:
                           Office Phone: 936-494-4170
                           Cell Phone: 936-436-2046
                           Email: ojmurray@utmb.edu

EDUCATION:

    9/1979 – 5/1983        B.S. (Biology), Boston College, Chestnut Hill, Massachusetts

    8/1984 – 6/1988        D.O., Chicago College of Osteopathic Medicine, Chicago, Illinois

    7/1988 – 6/1989        Internship (Osteopathy), Chicago Osteopathic Hospital, Chicago,
                           Illinois

    7/1989 – 6/1991        Residency (Family Practice), Borgess Medical Center, Michigan
                           State University Kalamazoo Center for Medical Studies,
                           Kalamazoo, Michigan

    8/1997 – 8/1999        MBA, University of Houston–Clear Lake, Houston, Texas

BOARD CERTIFICATION:

    American Board of Family Medicine, July 12, 1991–present

    Certified Correctional Health Professional (National Commission on Correctional Health
    Care), 1996–present

LICENSURE INFORMATION:

    Texas Medical Board: License no. J8070 (Expiration date: 08/31/2020)
     Case 2:12-cv-00601-ROS Document 3527-1 Filed 03/18/20 Page 71 of 101



PROFESSIONAL WORK HISTORY AND TEACHING EXPERIENCE:

     1983–1984          Postgraduate Research Assistant (Molecular Biology)
                        Northwestern University, Chicago, Illinois

     1989–1991          Emergency Department Physician
                        Pipp Community Hospital, Plainwell, Michigan

     1989–1991          Coverage Physician
                        Kalamazoo Neuro Imaging, Kalamazoo, Michigan

     1991–1992          Medical Director
                        Cook County Department of Corrections, Chicago, Illinois

     1992–1993          Medical Director
                        Pontiac Correctional Center, Illinois Department of Corrections,
                        Pontiac, Illinois

     1991–1995          Staff Physician
                        Western Illinois Correctional Center, Illinois Department of
                        Corrections, Mt. Sterling, Illinois

     1993–1994          Medical Director
                        Robinson Correctional Center, Illinois Department of Corrections,
                        Robinson, Illinois

     1995–2005          Medical Director
                        Correctional Managed Care, University of Texas Medical Branch
                        at Galveston

     1996–2001          Instructor in Institutional and Correctional Health
                        Department of Preventive Medicine and Community Health
                        University of Texas Medical Branch at Galveston

     2001–present       Assistant Professor (N-T Trk Clin)
                        Department of Preventive Medicine and Community Health
                        University of Texas Medical Branch at Galveston

     2005–2009          Executive Director for Clinical Services & Chief Physician
                        Executive, Correctional Managed Care
                        University of Texas Medical Branch at Galveston

     2009–present       Vice President, Offender Health Services
                        Correctional Managed Care, University of Texas Medical Branch
                        at Galveston


Owen J. Murray, D.O.                                                              2
     Case 2:12-cv-00601-ROS Document 3527-1 Filed 03/18/20 Page 72 of 101



RESEARCH ACTIVITIES:

    A. Major Research Interests

               Medical and psychiatric disorders in the correctional setting
               Correctional health care utilization and delivery

    B. Extramural Funding

            2006                  Genzyme. CMC Operations. “SYNVISC Joint Injection
                                  Teaching.” Project Director.

            2012–2013             Texas Department of State Health Services/HRSA Subcontract.
                                  CMC Operations. “Texas DSHS Contract for Discharge
                                  Planning.” Project Director, $120,000.00/1yr.

COMMITTEE RESPONSIBILITIES:

     1996                      Committee to Revise Standards, National Commission on
                               Correctional Health Care

     1996–2001                 UTMB-CMC Utilization Review Committee

     1996–1998                 Chairman, UTMB-CMC Pharmacy & Therapeutics Committee

     1996–2008                 Chairman, UTMB-CMC Physician Peer Review Committee

     1997–1999                 UTMB Telemedicine Committee

     1997–1998                 Work Group on HIV/AIDS Education Programs (UTMB)

     2002–2005                 Chairman, UTMB-CMC System Leadership Council
     2009–2011

     2010–present              UTMB Strategic Executive Council

     2014–2015                 UTMB 340B Compliance Committee

     2015–2017                 Steering Committee, UTMB Training Council

OTHER PROFESSIONAL ACTIVITIES:

     Consultant, Cermak Health Services of Cook County Survey, National Commission on
     Correctional Health Care, Chicago, IL, January 1997.



Owen J. Murray, D.O.                                                                   3
     Case 2:12-cv-00601-ROS Document 3527-1 Filed 03/18/20 Page 73 of 101



     Member, Focus Group on Prison Health Care, National Institute of Corrections, U.S.
     Department of Justice, Washington, DC, August 1997.

     Consultant, HIV Education Behind Bars, Meeting the Challenges in the Year 2000. World
     Health Direct, November 1999

     Course Director and Moderator, Managing HIV in the Correctional Setting [Series of CME-
     Accredited Conference Calls], World Health Direct, Ft. Lauderdale, FL, November 1999.

     Consultant, J Allen Correctional Healthcare Management, LLC, 2013–present.

     Elected to seat on American Correctional Association Commission on Accreditation for
     Corrections (Health Care) 2017–2021

MEMBERSHIP IN SCIENTIFIC SOCIETIES/PROFESSIONAL ORGANIZATIONS:

     American Academy of Family Physicians

     American Correctional Association

     Texas Osteopathic Medical Association

HONORS:

     Chief Resident, Family Practice Residency, Michigan State University Kalamazoo Center
     for Medical Studies, Borgess Medical Center (1990–1991)

     Resident Director of Recruiting, Family Practice Residency, Michigan State University
     Kalamazoo Center for Medical Studies, Borgess Medical Center (1989–1991)

     Illinois Department of Public Health Medical Student Scholarship, Chicago College of
     Osteopathic Medicine (1986–1989)

PUBLISHED:

A.   Articles in Peer-Reviewed Journals

      1.    Baillargeon J, Contreras S, Grady JJ, Black SA, Murray O. Compliance with
            antidepressant medication among prison inmates with depressive disorders.
            Psychiatric Services 51:1444–1446; 2000.
      2.    Baillargeon J, Ducate S, Pulvino J, Bradshaw P, Murray O, Olvera R. The
            association of psychiatric disorders and HIV infection in the correctional setting.
            Annals of Epidemiology 13:606–612; 2003.
      3.    Baillargeon J, Black SA, Leach CT, Jenson H, Pulvino J, Bradshaw P, Murray O.
            The infectious disease profile of Texas prison inmates. Preventive Medicine 38:607–
            612; 2004.
Owen J. Murray, D.O.                                                                       4
     Case 2:12-cv-00601-ROS Document 3527-1 Filed 03/18/20 Page 74 of 101



      4.    Baillargeon J, Soloway RD, Paar D, Giordano TP, Murray O, Grady J, Williams B,
            Pulvino JS, Raimer BG. End-stage liver disease in a state prison population. Annals
            of Epidemiology 17:808–813; 2007.
      5.    Baillargeon J, Paar DP, Wu ZH, Giordano TP, Murray OJ, Raimer BG, Avery EN,
            Diamond PM, Pulvino JS. Psychiatric disorders, HIV infection, and HIV/hepatitis co-
            infection in the correctional setting. AIDS Care 20:124–129; 2008.
      6.    Baillargeon J, Thomas CR, Williams B, Begley CE, Sharma S, Pollock BH, Murray
            OJ, Pulvino JS, Raimer B. Medical emergency department utilization patterns among
            uninsured patients with psychiatric disorders. Psychiatric Services 59:808–811; 2008.
      7.    Murray OJ. Assessing demand for wheelchair use. Virtual Mentor 10:84–87; 2008.
      8.    Harzke AJ, Baillargeon J, Paar DP, Pulvino J, Murray OJ. Chronic liver disease
            mortality among male prison inmates in Texas, 1989–2003. American Journal of
            Gastroenterology 104:1414–1419; 2009.
      9.    Baillargeon J, Penn JV, Thomas CR, Temple JR, Baillargeon G, Murray OJ.
            Psychiatric disorders and suicide in the nation’s largest state prison system. Journal
            of the American Academy of Psychiatry and the Law 37:188–193; 2009.
      10.   Baillargeon J, Binswanger IA, Penn JV, Williams BA, Murray OJ. Psychiatric
            disorders and repeat incarcerations: The revolving prison door. American Journal of
            Psychiatry 166:103–109; 2009.
      11.   Raimer BG, Murray OJ, Pulvino JS. Health care in the Texas prison system: A
            looming fiscal crisis. Texas Public Health Journal 62(4):12–17; 2010.
      12.   Schneider BC, Harzke AJ, Ivanitskaya L, Murray OJ. Prioritization of inpatient
            hospital services to prisoners: A method for justifying care and costs. Journal of
            Health Care for the Poor and Underserved 25:863–876; 2014

B.   Other Publications

      1.    Murray OJ. Hurricane Rita leaves lessons in its wake [Guest Editorial]. CorrectCare
            20(1):3; 2006.
      2.    Murray OJ, Pulvino J, Baillargeon J, Paar D, Raimer BG. Managing hepatitis C in
            our prisons: Promises and challenges. CorrectCare 21(2):1, 16–17; 2007.
      3.    Murray OJ, Pulvino J, Baillargeon J, Paar D, Raimer BG. Treating all prisoners with
            hepatitis C may not be feasible. In: Langwith J, ed. Hepatitis: Perspectives on
            Diseases and Disorders. Farmington Hills, MI: Greenhaven Press; 2009: pp. 74–81.

C.   Abstracts

      1.    Li H, Dang M, Johnson CW, Appel DJ, Pulvino JS, Murray OJ, Johnson L, Chao
            GC, Calhoun JH, Clements LM, Raimer BG. Evaluation of preferences and attitudes
            toward telemedicine evaluation of diabetic retinopathy. Telemedicine Journal and e-
            Health 7(2):147; 2001.


Owen J. Murray, D.O.                                                                       5
     Case 2:12-cv-00601-ROS Document 3527-1 Filed 03/18/20 Page 75 of 101



      2.    Li HK, Dang M, Uwaydat S, Horna J, Appel DJ, Pulvino JS, Murray OJ, Johnson L,
            Chao GC, Clements LM, Raimer BG. Operational challenges and outcomes of store-
            and-forward telemedicine evaluation of diabetic retinopathy in a prison health care
            system. Telemedicine Journal and e-Health 7(2):182; 2001.
      3.    Baillargeon J, Murray O, Pulvino J. Applying epidemiologic methods to the study of
            Texas prison inmates. Abstracts of the National Symposium on Correctional Health
            Care, Houston, Texas, September 2002.
      4.    Baillargeon J, Ducate S, Murray O, Pulvino, J. The association of HIV infection and
            psychiatric disorders among Texas prison inmates. Abstracts of the National
            Symposium on Correctional Health Care, Houston, Texas, September 2002.
      5.    Garza−Gutierrez G, Sharma G, Cardenas V, Baillargeon G, Murray O, Williams B,
            Baillargeon J. Use of intensive care at the end of life among a state prison population.
            American Journal of Respiratory and Critical Care Medicine 179:2009; A5226.
      6.    Raimer B, Murray O. Health care in the Texas prison system: A looming fiscal
            crisis. Proceedings of the 4th Academic and Health Policy Conference on
            Correctional Health, Boston, Massachusetts, March 10–11, 2011.
      7.    Tong EK, Zepeda SD, Gonzalez J, Sandmann RM, Fisher DR, Murray O, Khan J.
            Effectiveness of switching virologically suppressed HIV-infected patients from
            emtricitabine and emtricitabine-containing products to lamivudine. Presented at the
            Alcalde XXVII Southwestern Leadership Conference, San Marcos, Texas, April 24–
            25, 2013.

INVITED PRESENTATIONS:

     Comprehensive correctional pharmaceutical program. 1st Annual Health Care Education
     Program for Pharmaceutical Companies, Houston, Texas, November 1995

     Correctional managed health care. 19th National Conference on Correctional Health Care,
     Washington, DC, November 13–15, 1995.

     Fast food mentality in a managed care world. American Correctional Health Services
     Association Multidisciplinary Training Conference, Houston, Texas, February 1996.

     Correctional managed health care. 21st National Conference on Correctional Health Care,
     San Antonio, Texas, November 10–12, 1997.

     Primary approach to managing depression in a correctional environment. Prime Works
     Symposium, Houston, Texas, January 1998.

     Correctional managed health care. 22nd National Conference on Correctional Health Care,
     Long Beach, California, November 2–4, 1998.

     Improving care and lowering cost in a correctional medical facility. American Correctional
     Association Winter Conference, San Antonio, Texas, January 19–21, 1998.

Owen J. Murray, D.O.                                                                       6
     Case 2:12-cv-00601-ROS Document 3527-1 Filed 03/18/20 Page 76 of 101




     CyberCare: The virtual physician’s office. The National Healthcare Congress, Miami,
     Florida, November 6, 1999.

     CyberCare: The correctional medical delivery systems of the future. 23rd National
     Conference on Correctional Health Care, Fort Lauderdale, Florida, November 8–10, 1999.

     HIV care in the Texas Department of Criminal Justice. Texas/Oklahoma AIDS Education
     and Training Center (AETC) HIV Conference, Austin, Texas, October 2003.

     Chronic care/disease case management. American Correctional Health Services Association
     Multidisciplinary Training Conference, Houston, Texas, March 25–28, 2004.

     HIV care in the Texas Department of Criminal Justice. Texas Department of State Health
     Services 14th Texas HIV-STD Conference, Austin, Texas, December 13–17, 2004.

     Addressing end stage liver disease. Hepatitis Summit (Sponsors: Texas Board of Criminal
     Justice & Correctional Managed Health Care Committee), Houston, Texas, September 7,
     2006.

     Texas Department of Criminal Justice healthcare and HIV programs. Department of State
     Health Services HIV/STD Program 15th Texas HIV-STD Conference, Austin, Texas,
     December 11–15, 2006.

     Correctional health: Disaster management preparedness [moderator & speaker]. American
     Correctional Association 2007 Winter Conference, Tampa, Florida, January 20–24, 2007.

     Developing a critical incident medical plan - from the healthcare administrator’s
     perspective [moderator]. American Correctional Association 2007 Winter Conference,
     Tampa, Florida, January 20–24, 2007.

     In omnia paratus—“Ready for anything” [moderator]. American Correctional Association
     2007 Summer Conference, Kansas City, Missouri, August 11–15, 2007.

     Cracks: Finding and fixing unintended and unfortunate places our patients fall. National
     Conference on Correctional Health Care. Chicago, Illinois, October 18–22, 2008.

     Telemedicine: Not just a subspecialty tool [with Stephen R. Smock and Glenn Hammack].
     National Commission on Correctional Health Care Updates in Correctional Health Care
     Conference, San Antonio, TX, May 19–22, 2012.

     Life in the big house: A look at medicine behind bars. UTMB Healthy Health Policy Lunch
     & Lecture Series, Galveston, TX, November 28, 2012.

     Cost savings and care innovations for prisoner health [with Matt McKillop and Aaron
     Edwards]. National Conference of State Legislatures Webinar, November 1, 2013.

Owen J. Murray, D.O.                                                                    7
     Case 2:12-cv-00601-ROS Document 3527-1 Filed 03/18/20 Page 77 of 101



     Telehealth innovations–Transforming medical practice models [panel discussion with Kirk
     Gillis and Monica Fernandez]. American Osteopathic Association of Medical Informatics
     Conference, Seattle, WA, October 26, 2014.

     Tele-Health: Pioneering new models for care [moderator]. American Correctional
     Association 146th Congress of Correction, Boston, MA, August 6, 2016.

INVITED TESTIMONY

     UTMB Correctional Managed Care [joint presentation with William R. Elger]. Texas
     Senate Committee on Finance, Austin, TX, February 21, 2011.

     House Bill 25, correctional health care cost containment. Texas House of Representatives
     Corrections Committee, Austin, TX, June 7, 2011.

     UTMB Correctional Managed Care update. Texas Senate Committee on Finance, Austin,
     TX, July 9, 2012.

     Correctional Managed Health Care system. Texas House of Representatives Appropriations
     Subcommittee on Articles I, IV & V. Austin, TX, August 24, 2012.

     House Bill 512, relating to the eligibility of certain inmates for release on medically
     recommended intensive supervision. Texas House Corrections Committee, Austin, TX,
     March 13, 2013.

     Correctional Managed Health Care population and cost trends. Texas House of
     Representatives Appropriations Subcommittee on Articles I, IV & V and House Corrections
     Committee Joint Hearing, Austin, TX, May 29, 2014.

     Telemedicine in Correctional Managed Care & the UT System Virtual Health Network.
     Senate Committee on Health & Human Services, Austin, TX, June 16, 2016.




Owen J. Murray, D.O.                                                                   8
Case 2:12-cv-00601-ROS Document 3527-1 Filed 03/18/20 Page 78 of 101




                                                         EXHIBIT 6




                                                         EXHIBIT 6
Case 2:12-cv-00601-ROS Document 3527-1 Filed 03/18/20 Page 79 of 101
Case 2:12-cv-00601-ROS Document 3527-1 Filed 03/18/20 Page 80 of 101
Case 2:12-cv-00601-ROS Document 3527-1 Filed 03/18/20 Page 81 of 101




                                                         EXHIBIT 7




                                                         EXHIBIT 7
     Case 2:12-cv-00601-ROS Document 3527-1 Filed 03/18/20 Page 82 of 101



 1    Daniel P. Struck, Bar No. 012377
      Rachel Love, Bar No. 019881
 2    Timothy J. Bojanowski, Bar No. 022126
      Nicholas D. Acedo, Bar No. 021644
 3    STRUCK LOVE BOJANOWSKI & ACEDO, PLC
      3100 West Ray Road, Suite 300
 4    Chandler, Arizona 85226
      Telephone: (480) 420-1600
 5    Fax: (480) 420-1696
      dstruck@strucklove.com
 6    rlove@strucklove.com
      tbojanowski@strucklove.com
 7    nacedo@strucklove.com
 8    Attorneys for Defendants
 9                             UNITED STATES DISTRICT COURT
10                                 DISTRICT OF ARIZONA

11    Victor Parsons, et al., on behalf of themselves      NO. 2:12-cv-00601-ROS
      and all others similarly situated; and Arizona
12    Center for Disability Law,

13                                           Plaintiffs,   DECLARATION OF VALERIE
                    v.                                     GILREATH, D.O.
14
      David Shinn, Director, Arizona Department of
15    Corrections; and Richard Pratt, Interim
      Division Director, Division of Health Services,
16    Arizona Department of Corrections, in their
      official capacities,
17
                                           Defendants.
18
             I, Valerie Gilreath, D.O., make the following Declaration:
19
             1.     I am over the age of 18 years and have personal knowledge of and am
20
      competent to testify to the matters set forth in this Declaration.
21
             2.     I am currently licensed to practice medicine in Arizona and have been
22
      employed as a physician by Centurion of Arizona, LLC (“Centurion”) since December
23
      2019, when I started as the Medical Director at the Arizona Department of Corrections
24
      Rehabilitation & Reentry’s (“ADCRR”) Arizona State Prison Complex – Florence
25
      (“ASPC-Florence”). I was previously employed as a prison physician by CoreCivic, Inc.
26
      at its Saguaro Correctional Center from January 2016 to January 2018, and at its Central
27
      Arizona Florence Correctional Complex from January 2018 to August 2018.
28
     Case 2:12-cv-00601-ROS Document 3527-1 Filed 03/18/20 Page 83 of 101



 1           3.      I have been practicing medicine for over 40 years. I am currently board-
 2    certified in family practice/family medicine, and have a retired certification in
 3    Neurological Surgery.
 4           4.      I am generally aware of the Parsons litigation. On March 12, 2020, I met
 5    with various attorneys representing the Parsons Plaintiffs, including Corene Kendrick,
 6    and other individuals, including counsel for ADCRR, counsel for Centurion, and other
 7    facility healthcare staff.
 8           5.      I am aware of the Declaration of Corene Kendrick filed on March 16, 2020,
 9    including various allegations Ms. Kendrick made in her Declaration about statements she
10    claims I made during our March 12 meeting. These statements are misrepresentations
11    and/or taken out of context, as described below.
12           6.       First, Ms. Kendrick claims she asked me whether I had ever worked for
13    either Centurion or a prison before, and that I responded “Never,” and told her that I was
14    previously running a drug treatment/methadone clinic in the community.
15           7.      These statements are false. Ms. Kendrick asked me when I started in my
16    position as Medical Director at ASPC-Florence, and I responded that I started in
17    December 2019. I have no recollection of Ms. Kendrick asking me about my previous
18    experience in correctional medicine, or my employment before coming to ASPC-
19    Florence. If she had, I would not have responded that I had never worked in correctional
20    medicine, as I have several years of experience in correctional medicine, as detailed
21    above. I have also never run a methadone clinic, and did not make any statements during
22    the March 12 meeting about my involvement in any community drug clinics.
23           8.      Second, Ms. Kendrick claims I made several statements about COVID-19,
24    including that: (1) I gave an unsolicited opinion that the first case of COVID-19 was not
25    in China, but in Germany; (2) I told her that ADCRR has people at ASPC-Florence with
26    dengue fever but was not treating them for it; and (3) I gave an unsolicited opinion that
27    COVID-19 would “die by itself.”
28

                                                  2
     Case 2:12-cv-00601-ROS Document 3527-1 Filed 03/18/20 Page 84 of 101



 1           9.     These statements are false and/or taken out of context. Ms. Kendrick asked a
 2    general question about what “we” were doing about COVID-19. In the course of that
 3    conversation, which included discussion of COVID-19 generally, I stated that it was my
 4    understanding that the first confirmed case of COVID-19 outside of China was in
 5    Germany. I also observed that other, more widespread diseases with higher mortality
 6    rates, such as dengue fever, did not generate the kind of global concern that currently
 7    exists for COVID-19, and that globally people are not taking the kind of action being
 8    taken to stop the spread of COVID-19 to stop dengue fever. I also expressed an opinion,
 9    based on my medical education, experience, and training, as well as discussions with other
10    medical professionals and reports about COVID-19, that COVID-19 would likely run its
11    course within a few weeks.
12           10.    I made these statements in a general sense, and was not referring specifically
13    to measures being developed or implemented at ASPC-Florence. In fact, I made no
14    comments specific to COVID-19 at ASPC-Florence during that conversation. I take the
15    health and safety of all of my patients, including medical precautions intended to protect
16    their health and safety, as well as that of myself and other medical and security staff at
17    ASPC-Florence, very seriously.
18           11.    Third, Ms. Kendrick claims I stated that the March 10, 2020 search of the
19    patient cells/beds in HU-10 was done at my direction due to the patients hiding
20    contraband in the ceilings.
21           12.    This statement is false. I did not direct the search of HU-10 that occurred on
22    March 10, 2020, and did not state that I had. I have no authority to “direct” security staff
23    to search any part of the facility. Nor did I request that security staff search HU-10. In
24    fact, I did not become aware of the search of HU-10 until after it had occurred, at which
25    time I was told that staff found various drugs hidden in the ceiling tiles. Any statements I
26    made during the meeting with Ms. Kendrick about drugs and ceiling tiles were made in
27    reference to this after-the-fact knowledge.
28

                                                    3
Case 2:12-cv-00601-ROS Document 3527-1 Filed 03/18/20 Page 85 of 101
Case 2:12-cv-00601-ROS Document 3527-1 Filed 03/18/20 Page 86 of 101




                                                         EXHIBIT 8




                                                         EXHIBIT 8
Case 2:12-cv-00601-ROS Document 3527-1 Filed 03/18/20 Page 87 of 101
Case 2:12-cv-00601-ROS Document 3527-1 Filed 03/18/20 Page 88 of 101
Case 2:12-cv-00601-ROS Document 3527-1 Filed 03/18/20 Page 89 of 101
Case 2:12-cv-00601-ROS Document 3527-1 Filed 03/18/20 Page 90 of 101




                                                         EXHIBIT 9




                                                         EXHIBIT 9
     Case 2:12-cv-00601-ROS Document 3527-1 Filed 03/18/20 Page 91 of 101



 1    Daniel P. Struck, Bar No. 012377
      Rachel Love, Bar No. 019881
 2    Timothy J. Bojanowski, Bar No. 022126
      Nicholas D. Acedo, Bar No. 021644
 3    STRUCK LOVE BOJANOWSKI & ACEDO, PLC
      3100 West Ray Road, Suite 300
 4    Chandler, Arizona 85226
      Telephone: (480) 420-1600
 5    Fax: (480) 420-1696
      dstruck@strucklove.com
 6    rlove@strucklove.com
      tbojanowski@strucklove.com
 7    nacedo@strucklove.com
 8    Attorneys for Defendants
 9                             UNITED STATES DISTRICT COURT
10                                 DISTRICT OF ARIZONA

11    Victor Parsons, et al., on behalf of themselves      NO. 2:12-cv-00601-ROS
      and all others similarly situated; and Arizona
12    Center for Disability Law,

13                                           Plaintiffs,   DECLARATION OF JEFFREY
                    v.                                     VAN WINKLE
14
      David Shinn, Director, Arizona Department of
15    Corrections; and Richard Pratt, Interim
      Division Director, Division of Health Services,
16    Arizona Department of Corrections, in their
      official capacities,
17
                                           Defendants.
18
             I, Jeffrey Van Winkle, make the following Declaration:
19
             1.     I am over the age of 18 years and have personal knowledge of and am
20
      competent to testify to the matters set forth in this Declaration.
21
             2.     I am the Warden at the Arizona Department of Corrections, Rehabilitation
22
      and Reentry (“ADCRR”), Arizona State Prison Complex – Florence (“ASPC-Florence”),
23
      and have served as Warden since August 2019.
24
             3.     Prior to my appointment as Warden, I served as the Deputy Warden of
25
      Operations at ASPC-Florence for approximately three years.
26
             4.     I have participated in prior monitoring tours at the facilities I have worked at
27
      since they began.
28
     Case 2:12-cv-00601-ROS Document 3527-1 Filed 03/18/20 Page 92 of 101



 1           5.     I participated in the monitoring tour of ASPC-Florence on March 11 and 12,
 2    2020, along with Plaintiffs’ counsel.
 3           6.     I am aware of the Declaration of Corene Kendrick filed on March 16, 2020
 4    and her claims contained therein regarding facility cleanliness and searches.
 5           7.     ASPC-Florence’s Central Unit, East Unit, and CB-Kasson are single bed
 6    housing units and have no double bunks. South Unit and North Unit have double bunks
 7    located in certain housing areas within each unit, however, these units are not considered
 8    crowded.
 9           8.     Appropriate sanitation levels are maintained throughout ASPC-Florence,
10    and the areas are not filthy as Plaintiffs’ counsel asserts. Any inmates with hygiene issues
11    that fall below the standards set forth in Department Order 704 are addressed through
12    disciplinary tickets for their failure to meet the standards.
13           9.     On March 10, 2020, at approximately 1930 hours (7:30 p.m.), Sergeant J.
14    Peterman conducted routine quarterly searches in Housing Unit 10, which is a medical
15    housing unit. All areas of the unit are to be searched quarterly.
16           10.    While conducting the search, Sgt. Peterman found nuisance contraband and
17    documented his findings in Information Report 20-A58-1534. See Attachment 1. The
18    Information Report documents the nuisance contraband found in the area, which included
19    undocumented medical supplies and two trash bags full of blankets, sheets, pillow cases,
20    and towels.
21           11.    After further investigation, the medical supplies included medical tape, extra
22    bandages, extra wipes, extra catheters, and a bag full of bandages and alcohol wipes.
23    These were returned to medical. The following day, almost everything was returned to
24    the inmates except the medical tape.
25           12.    Department Order 909 establishes property items that inmates are allowed to
26    have in their possession. This includes washcloths, towels, blankets, pillow cases, and
27    bed sheets.
28

                                                     2
Case 2:12-cv-00601-ROS Document 3527-1 Filed 03/18/20 Page 93 of 101
Case 2:12-cv-00601-ROS Document 3527-1 Filed 03/18/20 Page 94 of 101




                                                ATTACHMENT 1
                                                     [REDACTED]




                                                ATTACHMENT 1
                                                     [REDACTED]
Case 2:12-cv-00601-ROS Document 3527-1 Filed 03/18/20 Page 95 of 101
Case 2:12-cv-00601-ROS Document 3527-1 Filed 03/18/20 Page 96 of 101
Case 2:12-cv-00601-ROS Document 3527-1 Filed 03/18/20 Page 97 of 101
Case 2:12-cv-00601-ROS Document 3527-1 Filed 03/18/20 Page 98 of 101
Case 2:12-cv-00601-ROS Document 3527-1 Filed 03/18/20 Page 99 of 101




                                                       EXHIBIT 10




                                                       EXHIBIT 10
                      Case 2:12-cv-00601-ROS Document 3527-1 Filed 03/18/20 Page 100 of 101




CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER                                                    ADCM1603678
PARSONS v. RYAN, USDC CV 12-00601
                      Case 2:12-cv-00601-ROS Document 3527-1 Filed 03/18/20 Page 101 of 101




CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER                                                    ADCM1603681
PARSONS v. RYAN, USDC CV 12-00601
